 



Exhibit 10.9
K&F INDUSTRIES
RETIREMENT PLAN FOR SALARIED EMPLOYEES

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  INTRODUCTION     -1-  
 
                General Description     -1-  
 
                ARTICLE I. DEFINITIONS     -2-       ABS Participant     -2-    
  Actuarial Equivalent     -2-       Adjusted Earnings     -2-       Affiliate  
  -2-       Alternate Payee     -3-       Annual Accrued Benefit     -3-      
Annuity Starting Date     -3-       Base Amount     -3-       Basic Benefit    
-3-       Beneficiary     -3-       Board     -4-       Class A Survivor     -4-
      Class B Survivor     -4-       Class C Survivor     -4-       Code     -4-
      Committee     -5-       Company     -5-       Contribution Base Amount    
-5-       Contributing Participant     -5-       Contributory Benefit     -5-  
    Contributory Service     -5-       Deferred Vested Benefit     -5-      
Deferred Vested Termination Date     -5-       Early Commencement Factor     -6-
      Early Retirement Benefit     -6-       Early Retirement Date     -6-      
Earnings     -6-       Effective Date     -7-  

-i-



--------------------------------------------------------------------------------



 



                      EF Participant     -7-       Election Period     -7-      
Eligibility Service     -7-       Eligible Employee     -7-  
 
  Eligible   Spouse     -8-       Employer     -8-       Employment Date     -9-
      ERISA     -9-       Forfeitures     -9-       Former Participant     -9-  
    Goodyear Participant     -9-       Goodyear Plan     -9-       Highly
Compensated Employee     -9-       Hour of Service     -9-       K&F Participant
    -9-       Late Retirement Benefit     -9-       Late Retirement Date     -9-
      Normal Retirement Date     -9-       Normal Retirement Benefit     -10-  
    Option     -10-       Participant     -10-       Period of Severance    
-10-       Plan     -10-       Plan Year     -10-       Prior Plan     -10-    
  Prior Plan Participant     -10-       Proper Application     -10-       QDRO  
  -10-       QJSA     -10-       QPSA     -10-       Qualified Joint and
Survivor Annuity     -10-       Qualified Pre-Retirement Survivor Annuity    
-11-       Regular Survivor Benefit     -11-       Required Beginning Date    
-11-       Retirement Date     -11-       Severance from Service Date     -11-  
    Social Security Wage Base     -11-       Special Supplemental
Non-Contributory Benefit     -11-       Survivor     -11-       Transition
Survivor Benefit     -11-       Trust Agreement     -11-  

-ii-



--------------------------------------------------------------------------------



 



                      Trust     -11-       Trustee     -11-       Vested
Percentage     -11-  
 
                ARTICLE II. ADMINISTRATION     -12-  
 
  2.1   Committee’s Discretionary Power to Interpret and Administer the Plan    
-12-  
 
  2.2   Rules of the Committee     -13-  
 
  2.3   Claims Procedure     -13-  
 
  2.4   QDRO Claim     -14-  
 
  2.5   Indemnification of Committee Participants     -15-  
 
  2.6   Power to Execute Plan and Other Documents     -15-  
 
  2.7   Conclusiveness of Records     -15-  
 
                ARTICLE III. ELIGIBILITY AND HOW TO CALCULATE SERVICE     -16-  
 
  3.1   When Participation Starts and Ends     -16-  
 
  3.2   How to Calculate Eligibility Service     -16-  
 
                ARTICLE IV. VESTING AND FORFEITURES     -18-  
 
  4.1   Vesting     -18-  
 
  4.2   Forfeitures     -18-  
 
                ARTICLE V AMOUNT OF RETIREMENT BENEFIT     -19-  
 
  5.1   General Rules for Calculating Amount of Plan Benefits     -19-  
 
  5.2   The Different Plan Benefits     -19-  
 
  5.3   Annual Accrued Benefit     -19-  
 
  5.4   Special Section 401(a)(17) Provision Regarding Plan Benefits     -22-  
 
  5.5   Normal Retirement Benefit     -23-  
 
  5.6   Late Retirement Benefit     -23-  
 
  5.7   Early Retirement Benefit     -23-  
 
  5.8   Special Supplemental Non-Contributory Benefit     -24-  
 
  5.9   Deferred Vested Benefit     -25-  
 
  5.10   Co-ordination with Prior Plan     -26-  
 
  5.11   Effect of Deferred Payment     -26-  
 
  5.12   Reemployment After Receipt of Plan Benefits     -26-  
 
  5.13   Employment After Normal Retirement Date     -27-  
 
  5.14   Transition Survivor Benefit     -27-  
 
  5.15   Regular Survivor Benefit     -29-  
 
                ARTICLE VI. PAYMENT OF RETIREMENT AND DEATH BENEFITS     -31-  
 
  6.1   How to Retire     -31-  
 
  6.2   Timing of Participant’s Benefits     -32-  

-iii-



--------------------------------------------------------------------------------



 



                 
 
  6.3   Normal Form of Benefits     -34-  
 
  6.4   Notice and Election Period     -34-  
 
  6.5   Waiver and Spousal Consent Necessary for Optional Forms of Benefit    
-35-  
 
  6.6   Optional Forms of Benefit     -37-  
 
  6.7   Qualified Pre-Retirement Survivor Annuity     -38-  
 
  6.8   Special Qualified Pre-Retirement Survivor Annuity for Non-Spouse
Beneficiaries     -40-  
 
  6.9   Form of Benefit Fixed as of Annuity Starting Date     -41-  
 
                ARTICLE VII. EMPLOYEE CONTRIBUTIONS     -42-  
 
  7.1   Period of Participation     -42-  
 
  7.2   Employee Contributions     -42-  
 
  7.3   Withdrawal of Contributions     -43-  
 
  7.4   Repayment of Contributions Previously Withdrawn     -44-  
 
  7.5   Return of Contributions in Event of Death     -44-  
 
  7.6   Additional Death Benefit     -45-  
 
                ARTICLE VIII. THE TRUST, FUNDING AND CONTRIBUTIONS     -46-  
 
  8.1   Employer Contributions to the Trust Fund     -46-  
 
  8.2   Employee Contributions to the Trust Fund     -46-  
 
  8.3   The Trust     -46-  
 
                ARTICLE IX. AMENDMENT AND TERMINATION     -47-  
 
  9.1   Power to Amend Plan     -47-  
 
  9.2   Power to Terminate Plan     -47-  
 
  9.3   Allocation of Assets Upon Termination     -47-  
 
  9.4   Reversion to Employer     -48-  
 
                ARTICLE X. LIMITATION OF BENEFITS     -49-  
 
  10.1   Construction     -49-  
 
  10.2   Definitions     -49-  
 
  10.3   Limitation on Annual Benefits     -50-  
 
  10.4   Adjustments for Early or Late Payment     -50-  
 
  10.5   Conditional Exemption for Pensions Under $10,000     -51-  
 
  10.6   Participants with Fewer Than Ten Years of Service     -51-  
 
  10.7   Participants with Fewer Than Ten Years of Participation     -51-  
 
  10.8   Benefits Payable under More Than One Defined Benefit Plan     -52-  
 
  10.9   Participation in Defined Contribution Plan     -52-  
 
  10.10   Limitation Year     -54-  
 
  10.11   Protection of Current Accrued Benefit     -54-  
 
  10.12   Rules Regarding 25 Top-Paid Employees     -54-  

-iv-



--------------------------------------------------------------------------------



 



                  ARTICLE XI. GENERAL PROVISIONS     -56-  
 
  11.1   No Contract of Employment     -56-  
 
  11.2   Employer Not Liable for Plan Benefits     -56-  
 
  11.3   Exclusive Benefit and Return of Employer Contributions     -56-  
 
  11.4   Tax Withholding     -57-  
 
  11.5   Incompetency or Minority of Payee     -57-  
 
  11.6   Missing Payees     -57-  
 
  11.7   Alienation and QDROs     -58-  
 
  11.8   Notice to Committee, Elections     -59-  
 
  11.9   Merger or Transfer With Other Plans     -59-  
 
  11.10   Fiduciaries     -59-  
 
  11.11   Plans Shall Comply with Law; and Choice of Law     -59-  
 
  11.12   Qualified Military Service     -59-  
 
  11.13   Gender and Number     -60-  
 
  11.14   Headings of Sections and Articles     -60-  
 
  11.15   Illegality of Particular Provisions     -60-  
 
  11.16   Receipt and Release for Payments     -60-  
 
  11.17   Action by the Employer     -60-  
 
  11.18   Mistaken Payments     -60-  
 
  11.19   Participants and Beneficiaries Bound by the Plan     -61-  
 
  11.20   Direct Rollover Distributions to Other Plans or IRAs     -61-  
 
                ARTICLE XII. SPECIAL PROVISIONS FOR GOODYEAR PARTICIPANTS    
-63-  
 
  12.1   Reductions for Goodyear Plan Benefits     -63-  
 
  12.2   Miscellaneous Provisions Regarding Goodyear Plan Participants     -63-
 
 
                ARTICLE XIII. “TOP-HEAVY” PROVISIONS     -64-  
 
  13.1   Applicable Plans Included in Determination of “Top Heavy” Status    
-64-  
 
  13.2   “Key Employee”     -64-  
 
  13.3   “Top Heavy” Test     -65-  
 
  13.4   Determination Dates     -65-  
 
  13.5   Add-Back of Prior Distributions     -66-  
 
  13.6   Former Employees Disregarded after Five Plan Years     -66-  
 
  13.7   Compliance with Code Section 416     -66-  
 
  13.8   Beneficiaries     -66-  
 
  13.9   Provisions Applicable in “Top Heavy” Plan Years     -66-  
 
  13.10   Represented Employees     -68-  
 
                ARTICLE XIV. LEASED EMPLOYEES     -69-  
 
  14.1   Applicable Plans Included Definitions     -69-  

-v-



--------------------------------------------------------------------------------



 



                 
 
  14.2   Treatment of Leased Employees     -69-  
 
  14.3   Exception for Employees Covered by Plans of Leasing Organization    
-69-  
 
  14.4   Construction     -70-  
 
                Supplement A     -71-  

-vi-



--------------------------------------------------------------------------------



 



K&F INDUSTRIES
RETIREMENT PLAN FOR SALARIED EMPLOYEES
INTRODUCTION
          This Plan was originally established effective May 1, 1989, as the K&F
Industries Retirement Plan for Salaried Employees (the “Plan”), as a spin-off of
assets and liabilities from the Loral Systems Group Retirement Plan for Salaried
Employees.
          The Plan was established to provide retirement benefits to eligible
employees, as a defined benefit plan. It is intended to qualify under Code
Section 401(a) and its trust fund is intended to be tax-exempt under Code
Section 501.
          The Plan has been restated as follows:

  (1)   Effective May 1, 1989, reflecting amendments made through January 1,
1990;     (2)   Effective May 1, 1989, reflecting amendments made through
December 20, 1994; and     (3)   Effective January 1, 1997, reflecting
amendments made through December 31, 2001.

          This restatement applies only to Participants who have an Hour of
Service on or after January 1, 1997. The prior version of this Plan shall
determine benefits for other Participants.
General Description
          Benefits under this Plan are attributable to Employer and elective
employee contributions, and are integrated with Social Security. Employee
contributions, although elective, are considered to be “mandatory” under Code
Section 411(c) because, under certain circumstances, enhanced Plan benefits can
result from Employee contributions.
          Benefits under the Plan are calculated according to a Participant’s
Earnings (for Contributory Benefit only) and Years of Service (measured using
the elapsed time method) according to the formulas in Article V, and vary
according to the Employee’s location.
          The Plan provides for a subsidized early retirement benefit. There is
no charge for a QPSA.

 



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS
          As used herein, the following words and phrases shall have the
meanings hereinafter set forth, unless a different meaning is clearly required
by the context:
“ABS Participant ” means a Participant whose Employer is Aircraft Braking
Systems Corp.
“Actuarial Equivalent ” shall mean:

  (a)   A benefit of equal value based upon the Unisex Pension-1984 Mortality
Table and an interest rate of 6% per annum, compounded annually, except as
provided further in this definition.     (b)   Effective for lump sum
distributions made on or after January 1, 2000, in determining the present value
of any vested accrued benefit under this Plan, the interest rate used shall
equal the annual rate of interest on 30-year Treasury securities as specified by
the Commissioner of Internal Revenue for the second calendar month preceding the
first day of the Plan Year during which the Annuity Starting Date occurs; and
the mortality assumption post-retirement will be the 1983 Group Annuity
Mortality Table, gender neutral, blended 50/50 Male/Female or such other
mortality table as may be required by the Code or applicable regulations. For
lump sum distributions made prior to January 1, 2000, the prior version of this
Plan shall determine the actuarial assumptions used for this purpose.

“Adjusted Earnings ” of an Eligible Employee shall mean an amount equal to his
average annual Earnings while an EF Participant for the 10-year period (or his
entire period of service as an EF Participant if less than 10-years) while he
made contributions immediately prior to the earliest of (i) his retirement or
other termination of active employment, (ii) the last month for which he made
contributions under Article VII or (iii) if Section 5.3(d)(1)(B) is applicable
to him, January 1, 1992.
“Affiliate ” means any corporation, trade or business during any period when it
is, along with the Company, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Code Section 414(b),
the common control rules of Code Section 414(c), the affiliated service group
rules of Code Section 414(m), or the rules of 414(o), subject to the rules of
Code Section 415(h). Loral Corporation and its subsidiaries and affiliates shall
be considered to be an Affiliate prior to May 1, 1991 for employees hired prior
to that date.

-2-



--------------------------------------------------------------------------------



 



“Alternate Payee ” means any Eligible Spouse, former Eligible Spouse, child or
other dependent of a Participant who is recognized by a “qualified” court
domestic relations order as having a right to receive all, or a portion of, the
benefits payable under the Plan with respect to such Participant, as described
in Code Section 414(p). The determination of whether a court order is
“qualified” shall be made in the sole discretion of the Committee.
“Annual Accrued Benefit ” is defined in Section 5.3.
“Annuity Starting Date ” shall mean:

  (a)   with respect to any lump sum or installment payment, the date as of
which the Participant is both (1) eligible to receive payments and (2) has
completed his Proper Application (if applicable).     (b)   with respect to any
one of a series of payments over the life or life expectancy of one or more
distributees, the first date for which the benefit is paid, even if this date is
not the date of actual payment.     (c)   The term “Annuity Starting Date” shall
be determined with respect to payments made to the Participant, rather than with
respect to any survivor benefit payments (excepting only the QPSA).     (d)  
The term “Annuity Starting Date” shall, in all events, be defined by Code
Regulation Section 1.401(a)-20.

“Base Amount ” of a Participant shall mean 90% of the average of the Social
Security Wage Base as in effect during the period of 10 years immediately prior
to the earliest of (i) his retirement or other termination of employment,
(ii) the last month for which he made the contributions under Article VII, or
(iii) if Section is applicable to him, January 1, 1992.
“Basic Benefit ” for a Participant shall have the meaning set forth in
Section 5.3.
“Beneficiary ” means a Participant’s designated beneficiary, under Plan
procedures. As required by the context of the Plan, “Beneficiaries” may also
include Alternate Payees.


  (a)   The Beneficiary of any married Participant shall normally be his legally
married spouse, at the time of death (whether or not she or he is an Eligible
Spouse). Married Participants may designate someone other than a spouse as
Beneficiary, only if the designation includes the written consent of the
Participant’s spouse, as set out in Section 6.5. If these requirements are not
met, then the designation of a non-spouse Beneficiary is invalid. However, the
Committee

-3-



--------------------------------------------------------------------------------



 



      may not require the spouse’s written consent if it is established to the
satisfaction of the Committee that such consent cannot be obtained because
(a) there is no spouse, (b) the spouse cannot be located, or (c) such other
circumstances exist as may be prescribed by applicable regulation.

      Any such written spousal consent or establishment that consent cannot be
obtained shall be effective only with respect to that spouse.     (b)  
Beneficiary designations may be changed at any time before the Annuity Starting
Date. If no proper Beneficiary is designated or survives, the Participant’s
Beneficiary shall be, in the following order of priority: (1) his spouse, if
living at the time of such payment; (2) his children (including adopted children
but excluding stepchildren) per stirpes; (3) his estate.     (c)   If the
Committee is in doubt as to the right of any person to receive a Plan benefit,
the Committee may direct the Trustee to retain such amount, without liability
for any interest thereon, until the rights thereto are determined, or the
Committee may direct the Trustee to pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
liability of the Plan and the Trust therefor.

“Benefit Service” shall mean a Participant’s period of employment as an Eligible
Employee, during which he is being paid for a period in which he is working,
which shall be measured in whole years and fractions of a year in months. Any
fraction of a month remaining after aggregation shall be rounded to the nearest
whole month. In addition, if an Eligible Employee has an approved period of
absence, whether paid or unpaid, including a period of layoff (as defined in the
written layoff policy of the Employer), the first twelve continuous months
(twenty-four months for K&F and ABS Participants) of such period shall count
towards Benefit Service.
“Board ” or “Board of Directors” shall mean the Company’s Board of Directors.
“Class A Survivor ” is defined in Section 5.14.
“Class B Survivor ” is defined in Section 5.14.
“Class C Survivor ” is defined in Section 5.14.
“Code ” means the Internal Revenue Code of 1986, as amended from time to time,
and all appropriate regulations and administrative guidance.

-4-



--------------------------------------------------------------------------------



 



“Committee ” shall mean the Pension Committee which administers the Plan in
accordance with Article II. As context requires, the word “Committee” shall
refer to the Committee or its delegates.
“Company ” means K&F Industries, Inc., a New York corporation, and any successor
thereto which adopts this Plan. The Company shall act by resolution of its Board
of Directors.
“Contribution Base Amount ” of an Eligible Employee for any payroll period shall
be 1/26th of the Social Security Wage Base as in effect at the time he makes the
contributions under Section 7.3.
“Contributing Participant ” means a Participant who, for a particular payroll
period, makes contributions to the Plan under Article VII.
“Contributory Benefit ” is the Plan benefit accrued with respect to the employee
contributions made under Article VII, as calculated under Section 5.3.
“Contributory Service ” shall mean, subject to Section 5.3(e), the portion of a
Participant’s Benefit Service during which he is a Contributing Participant.
“Deferred Vested Benefit ” is defined in Section 5.9.
“Deferred Vested Termination Date ” means:

  (a)   the first day of the month coincident with or next following the date
that a Participant terminates active employment. A Deferred Vested Termination
Date will always precede any date that might have been the Participant’s
Retirement Date.     (b)   Generally, a Deferred Vested Termination Date will
arise only with respect to a Participant whose Vested Percentage is more than
0%. However, a Contributing Participant who retains a Contributory Benefit may
incur a Deferred Vested Termination Date even if he has no Vested Percentage.  
  (c)   A Deferred Vested Termination Date will be the date as of which a
Participant’s Deferred Vested Benefit is calculated, under Article V.     (d)  
A Deferred Vested Termination Date is not a “Retirement Date” per se.
Accordingly, if any benefit under any welfare plan is dependent upon
“retirement,” then such a benefit may not be

-5-



--------------------------------------------------------------------------------



 



      available to a Participant who terminates employment as of his Deferred
Vested Termination Date.

“Early Commencement Factor ” is described in Section 5.7.
“Early Retirement Benefit ” is described in Section 5.7.
“Early Retirement Date ” means the first day of the month coincident with or
immediately following the date the Participant:

  (a)   retires under the terms of the Plan;     (b)   has not reached his
Normal Retirement Date;     (c)   is not receiving benefits under his Employer’s
long term disability policy; and     (d)   has completed one of the following
requirements:

  (1)   30 years of Eligibility Service; or     (2)   attained age 55 plus

  (A)   10 years of Eligibility Service; or     (B)   attained age plus years of
Eligibility Service equal to at least 70.

“Earnings ” shall mean:

  (a)   the total cash remuneration actually paid by an Employer, including
regular earnings; commissions; overtime pay; bonuses; incentive compensation;
elective employee deferrals or contributions made under any qualified retirement
plan; Code Section 125 elective payroll deduction contributions; and lump sum
vacation allowances.     (b)   Any compensation that is accrued but not paid
during the relevant Plan Year shall be included only in the Plan Year when paid.
The following items shall also be excluded: any special allowances;
distributions from any employer qualified retirement or welfare plan; the
execution or granting of stock options; imputed income from life insurance;
fringe benefits; employer

-6-



--------------------------------------------------------------------------------



 



      contributions made to any welfare plan, or to any qualified retirement
plan; any reimbursed expenses such as relocation expenses; all severance pay and
unemployment benefits.

                 
 
  (c)     (1 )   Effective as of January 1, 1994, in addition to other
applicable limits set out in this Plan, and notwithstanding any contrary Plan
provisions, Earnings accounted under this Plan shall be capped at $150,000
(adjusted for cost of living, as provided by Code Section 401(a)(17)).  
 
        (2 )   If a cost of living adjustment is declared under the Code with
respect to any calendar year, it shall affect the Earnings accounted for the
Plan Year that begins on the January 1st of that same calendar year.  
 
        (3 )   Generally, if Earnings paid for any prior Plan Year are taken
into account in determining benefit accruals for the current Plan Year, then the
Earnings limit for the prior year will be subject to the Code Section 401(a)(17)
limit applicable (adjusted for the cost of living) for that prior year.  
 
        (4 )   If a Participant is not actively employed for a full Plan Year,
then his credited Earnings under Code Section 401(a)(17) shall not be reduced,
prorated, or limited because of his incomplete year of service.  
 
        (5 )   However, if this Plan should be amended to base its benefit
allocation or accrual formula on compensation paid for a period of less than a
Plan Year, then Earnings taken into account under this Plan shall be prorated,
to correspond to the period of time used in the Plan formula. For example, if
the Plan formula is based on compensation paid each quarter, then the 401(a)(17)
limit for that Plan Year shall be divided by four, when applying the Plan
benefit formula.

  (e)   To the extent that any Participant’s Earnings exceeded $150,000 prior to
January 1, 1994, Section 5.4 shall apply to his Annual Accrued Benefit.

“Effective Date ” of this Plan shall mean May 1, 1989. Unless specified within
the Plan, all Plan provisions are effective as of the Effective Date. However,
the terms of the Prior Plan, or any earlier restatement of this Plan, shall
apply with respect to periods before the Effective Date.
“EF Participant ” means a Participant whose Employer is Engineered Fabrics
Corp..

-7-



--------------------------------------------------------------------------------



 



“Election Period ” refers to a period during which certain elections must be
made concerning the form of benefit paid under the Plan. It is described in
Section 6.4.
“Eligibility Service ” shall have the meaning set forth in Article III.
“Eligible Employee ” shall mean any employee of an Employer, subject to the
following:

  (a)   An Employer may, in its discretion, determine that employees employed in
a specified division, subdivision, plant, location or job classification of such
Employer shall not be Eligible Employees, provided that any such determination
shall not discriminate in favor of Highly Compensated Employees so as to prevent
the Plan from qualifying under section 401(a) of the Code;     (b)   If an
employee is employed primarily to render services within the jurisdiction of a
union and his compensation, hours of work, or conditions of employment are
determined by collective bargaining with such union, he shall not be an Eligible
Employee unless the applicable collective bargaining agreement expressly
provides that he shall be eligible to participate in this Plan, in which event
he shall be entitled to participate in this Plan only to the extent and on the
terms and conditions specified in such collective bargaining agreement.     (c)
  An employee shall not be an Eligible Employee if he is a nonresident alien;
and     (d)   An individual who performs services for an Employer under an
agreement or arrangement (which may be written, oral, and/or evidenced by the
Employer’s payroll practice) with such individual or with any other organization
that provides the services of such individual to the Employer, pursuant to which
such individual is treated as an independent contractor or is otherwise treated
as an individual ineligible for participation in this Plan, shall not be an
Eligible Employee irrespective of whether he or she is treated as an employee of
an Employer under common law employment principles or pursuant to the provisions
of section 414(m), 414(n) or 414(o) of the Code.

“Eligible Spouse ” shall mean:

  (a)   A Participant’s legally married spouse. Further, with respect to a
spouse’s eligibility to receive a QPSA survivor benefit, an Eligible Spouse must
have been married to the Participant for at least one full year before the
Participant’s date of death.     (b)   Whether or not an individual is an
Eligible Spouse shall in all events be determined under Code Regulation section
1.401(a)-20.

-8-



--------------------------------------------------------------------------------



 



“Employer ” shall mean the Company or any of its divisions, and any corporation,
business association, partnership or proprietorship or any division or unit,
which shall be approved, by appropriate action of the Board as a participating
Employer under the Plan and which shall adopt the terms and provisions of the
Plan by appropriate action of its board of directors. Any Employer which is not
a corporation shall act by resolution of the board of directors of the
Corporation of which it is a part. Any Employer which is a corporation shall act
by resolution of its Board of Directors. As to any employee, at any time of
reference, “Employer” shall mean his Employer. For any period prior to May 1,
1989, “Employer” shall mean an Employer as defined in the Prior Plan.
“Employment Date ” means the first day of employment with an Employer, as
determined by the Employer’s procedures, and within its discretion.
“ERISA ” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all appropriate regulation, and administrative
guidance.
“Forfeitures ” are defined in Section 4.3.
“Former Participant ” means:

  (a)   An individual who has ceased to be a Participant for any of the reasons
set out in Article III.     (b)   A Former Participant is ineligible to accrue
further benefits under the Plan.

“Goodyear Participant ” means a Prior Plan Participant who was, prior to
March 13, 1987, a participant in the Goodyear Plan.
“Goodyear Plan ” shall mean The Goodyear Tire & Rubber Company Retirement Plan
for Salaried Employees, as in effect from time to time prior to March 13, 1987.
“Highly Compensated Employee ” shall mean for Plan Years beginning after
December 31, 1996, any employee (1) who during the Plan Year or the look-back
year was a 5% owner as defined in Code §416(i)(1); or (2) who for the look-back
year had Earnings in excess of $80,000 as adjusted under Code §415(d). The
look-back year will be the 12 month period immediately preceding the Plan Year
for which the determination is being made.
“Hour of Service ” with respect to an employee shall mean each hour for which he
is paid, or entitled to payment, for the performance of duties for an Employer
or any Affiliate.
“K&F Participant ” means a Participant whose Employer is K&F Industries, Inc.

-9-



--------------------------------------------------------------------------------



 



“Late Retirement Benefit ” is defined in Section 5.6.
“Late Retirement Date ” means the first day of the month coincident with or next
following the date on which a Participant retires, under the terms of the Plan,
after his Normal Retirement Date.
“Normal Retirement Date ” shall mean the first day of the month coincident with
or immediately following the later of:

  (a)   an employee’s 65th birthday, or     (b)   the date an employee completes
five years of Eligibility Service, or the fifth anniversary of the date such
individual became a Participant if earlier (provided that such an employee has
been in continuous Service during all five years).

“Normal Retirement Benefit ” is defined in Section 5.5.
“Option ” means Option A or Option B as defined in Section 6.6.
“Participant ” means any person who is participating in the Plan, under the
terms of the Plan, after meeting the eligibility requirements of Article III.
Participant shall include ABS, EF and K&F Participants.
“Period of Severance ” is defined in Section 3.3.
“Plan ” shall mean this K&F Industries Retirement Plan for Salaried Employees,
as amended from time to time, as well as the Trust Agreement.
“Plan Year ” shall mean a calendar year; provided, however, that the first Plan
Year of the Plan shall be the period commencing on May 1, 1989 and ending on
December 31, 1989.
“Prior Plan ” shall collectively mean The Loral Systems Group Retirement Plan
for Salaried Employees, as in effect from time to time prior to May 1, 1989, the
Loral Corporation Pension Plan and the Goodyear Plan.
“Prior Plan Participant ” means an individual Participant who was participating
in the Prior Plan as a participant immediately prior to May 1, 1989 and who
became an Eligible Employee on May 1, 1989.
“Proper Application ” is defined in Section 6.1.

-10-



--------------------------------------------------------------------------------



 



“QDRO ” is an abbreviation for “qualified domestic relations order,” defined in
Section 11.7.
“QJSA ” is an abbreviation for “Qualified Joint and Survivor Annuity.”
“QPSA ” is an abbreviation for “Qualified Pre-Retirement Survivor Annuity.”
“Qualified Joint and Survivor Annuity ” means an annuity for the life of a
Participant with a survivor annuity for the life of his Eligible Spouse
(provided the recipient was his Eligible Spouse as of his Annuity Starting
Date). The amount of the survivor annuity shall be 50% of the amount payable
during the lifetime of the Participant with a 5 year period certain (as
described in Section 6.3(b)). The QJSA shall be calculated to be the Actuarial
Equivalent of a single life annuity for the life of the Participant, as of his
Normal Retirement Date, under the Plan. In all events, a QJSA shall be as
defined by Code Regulation Section 1.401(a)-20.
“Qualified Pre-Retirement Survivor Annuity ” means an annuity for the life of a
Eligible Spouse who survives a Participant, under the circumstances and in the
amount described in Section 6.8. In all events a QPSA shall be defined by Code
Regulation Section 1.401(a)-20.
“Regular Survivor Benefit ” is defined in Section 5.15.
“Required Beginning Date ” means the April 1 following the calendar year in
which a Participant attains age 70-1/2.
“Retirement Date ” means a Participant’s Normal, Early or Late Retirement Date,
whichever is applicable. A Deferred Vested Participant shall not have a
Retirement Date, per se. Accordingly, if any benefit under any welfare plan is
conditioned upon “retirement,” then such a benefit may not be available to a
Participant who terminates employment as of his Deferred Vested Termination
Date.
“Severance from Service Date ” is defined in Section 3.3.
“Social Security Wage Base ” means, for any Plan Year, the maximum amount of a
Participant’s annual remuneration which may be treated as wages under Section
3121(a) of the Federal Insurance Contributions Act for such year, indexed to the
extent required by Code Section 401(l).
“Special Supplemental Non-Contributory Benefit ” is defined in Section 5.8.
“Survivor ” includes Class A, B, and C Survivors and is defined in Section 5.14.
“Transition Survivor Benefit ” is defined in Section 5.14.
“Trust Agreement ” means the separate agreement between the Company and Trustee
concerning the assets of this Plan. The Trust Agreement is fully a part of the
Plan.

-11-



--------------------------------------------------------------------------------



 



“Trust ” or “Trust Fund” means the fund held by the Trustee into which
contributions under the Plan will be paid by the Employer and Eligible Employees
and out of which benefits under the Plan will be paid.
“Trustee ” means the trustee(s) appointed under the Trust Agreement.
“Vested Percentage ” is defined in Section 4.1.

-12-



--------------------------------------------------------------------------------



 



ARTICLE II. ADMINISTRATION

2.1   Committee’s Discretionary Power to Interpret and Administer the Plan

  (a)   Appointment. The Committee shall be appointed from time to time by the
Board to serve until the Board appoints successor members. Any member of the
Committee may resign by delivering his written resignation to the Board.     (b)
  Role under ERISA. The Committee is the “named fiduciary” for operation and
administration of the Plan, and the “administrator” as those are terms defined
by ERISA. The Committee is designated as agent for service of legal process.    
(c)   Committee establishes Plan procedures. The Committee and its delegates
shall from time to time establish rules and procedures for the administration
and interpretation of the Plan and the transaction of its business.     (d)  
Role of Human Resource and Benefits Personnel. Employees of the Employer who are
human resources personnel or benefits representatives are the Committee’s
delegates and shall, under the authority of the Committee, perform the routine
administration of the Plan, such as distributing and collecting forms,
establishing Plan rules and procedures, and providing information about Plan
procedures.     (e)   Discretionary Power to Interpret Plan

  (1)   The Committee has complete discretionary and final authority to
(1) determine all questions concerning eligibility, elections, contributions,
and benefits under the Plan, (2) construe all terms under the Plan, including
any uncertain terms, and (3) determine all questions concerning Plan
administration. All administrative decisions made by the Committee, and all its
interpretations of the Plan documents, shall be given full deference by any
court of law.     (2)   Information that concerns an interpretation of the Plan
or a discretionary determination, can be properly provided only by the Committee
itself, rather than any delegate (other than legal counsel).     (3)   Should
any individual receive oral or written information concerning the Plan from an
Employer representative or a Committee delegate, which is contradicted by a
subsequent determination by the Committee, then the Committee’s final
determination shall control.

-13-



--------------------------------------------------------------------------------



 



2.2   Rules of the Committee

  (a)   Any act which the Plan authorizes or requires the Committee to do may be
done by a majority of its members. The action of such majority, shall constitute
the action of the Committee and shall have the same effect for all purposes as
if made by all members of the Committee at the time in office. The Committee may
act without any writing that records its decisions, and need not document its
meetings or teleconferences. The Committee may also act through any authorized
representative or legal counsel.     (b)   The members of the Committee may
authorize one or more of their number to execute or deliver any instrument, make
any payment or perform any other act which the Plan authorizes or requires the
Committee to do.     (c)   The Committee may employ counsel and other agents and
may procure such clerical, accounting, actuarial and other services as they may
require in carrying out the provisions of the Plan. Legal counsel are authorized
to act as the Committee’s delegates in interpreting the Plan.     (d)   No
member of the Committee shall receive any compensation for his services as such.
All expenses of administering the Plan, including, but not limited to, fees of
accountants, counsel, actuaries or any other advisors or experts hired by the
Committee shall be paid from the Trust Fund, except to the extent paid by the
Employer.     (e)   Each member of the Committee may delegate Committee
responsibilities among the Employer directors, officers, or employees. The
expenses of such experts shall be paid by the Trust Fund to the extent that they
are not paid by an Employer.

2.3   Claims Procedure

  (a)   The Committee shall determine Participants and Beneficiaries’ rights to
benefits under the Plan. In the event that a Participant or Beneficiary
disagrees with an initial determination made by the Committee, then he may
dispute the determination only by filing a written claim for benefits.     (b)  
If a claim is wholly or partially denied, the Committee shall provide the
claimant with a notice of denial, written in a manner calculated to be
understood by the claimant and setting forth:

  (1)   The specific reason(s) for such denial;     (2)   Specific references to
the pertinent Plan provisions on which the denial is based;

-14-



--------------------------------------------------------------------------------



 



  (3)   A description of any additional material or information necessary for
the claimant to perfect the claim, with an explanation of why such material or
information is necessary (if applicable); and     (4)   Appropriate information
as to the steps to be taken if the claimant wishes the Committee to revise the
initial denial. The notice of denial shall be given within a reasonable time
period but no later than 90 days after the claim is received, unless special
circumstances require an extension of time for processing the claim. If such
extension is required, written notice shall be furnished to the claimant within
90 days of the date the claim was received stating that an extension of time and
the date by which a decision on the claim can be expected, which shall be no
more than 180 days from the date the claim was filed.     (5)   If no written
notice of denial is provided by the Committee, then the claim shall be deemed to
be denied, and the claimant may appeal the claim as though the claim had been
denied.

  (c)   The claimant and/or his representative may appeal the denied claim and
may:

  (1)   Request a review by making a written request to the Committee provided
that such a request is made within 65 days of the date of the notification of
the denied claim;     (2)   Review pertinent documents.

  (d)   Upon receipt of a request for review, the Committee shall within a
reasonable time period but not later than 60 days after receiving the request,
provide written notification of its decision to the claimant stating the
specific reasons and referencing specific plan provisions on which its decision
is based, unless special circumstances require an extension for processing the
review. If such an extension is required, the Committee shall notify the
claimant of the date, no later than 60 days after the date the request for
review was received, on which the Committee will notify the claimant of its
decision, which shall be no more than 120 days after the date the request for
review was received.     (e)   In the event of any dispute over benefits under
this Plan, all remedies available to the disputing individual under this Article
must be exhausted, within the specified deadlines, before legal recourse of any
type is sought.

2.4   QDRO Claim

          Claims relating to or affected by a domestic relations order (as
defined by Code Section 414(p)) or draft order shall be determined under the
Committee’s procedures concerning domestic

-15-



--------------------------------------------------------------------------------



 



relations orders. The claims procedure described in the preceding section shall
not apply to any such domestic relations order claim.

2.5   Indemnification of Committee Participants

          To the fullest extent permitted by law, the Employer agrees to
indemnify, to defend, and hold harmless the members of the Committee and its
delegates, individually and collectively, against any liability whatsoever for
any action taken or omitted by them in good faith in connection with this Plan
or their duties hereunder and for any expenses or losses for which they may
become liable as a result of any such actions or non-actions unless resultant
from their own willful misconduct; and the Employer will purchase insurance for
the Committee and its delegates to cover any of their potential liabilities with
regard to the Plan and Trust.

2.6   Power to Execute Plan and Other Documents

          The Chief Financial Officer of K&F Industries, Inc. and the Committee
shall have the authority to execute governmental filings or other documents
relating to the Plan (including the Plan document), or this authority may be
delegated to another Employer officer or employee by either the Chief Financial
Officer of K&F Industries, Inc. or the Board.

2.7   Conclusiveness of Records

          In administering the Plan, the Committee may conclusively rely upon
the Employer’s payroll and personnel records maintained in the ordinary course
of business.

-16-



--------------------------------------------------------------------------------



 



ARTICLE III. ELIGIBILITY AND HOW TO CALCULATE SERVICE

    3.1 When Participation Starts and Ends

  (a)   Participants before 1997. Each Eligible Employee on January 1, 1997 who
was a Participant on the preceding day shall continue to be a Participant of the
Plan.     (b)   General rule of participation.

  (1)   Participation in Basic Benefits. Each Eligible Employee not referred to
in Subsection (a) shall become a Plan Participant on his Employment Date.    
(2)   Participation in Contributory Benefits. Each Eligible Employee not
referred to in Subsection (a) shall become a Contributing Participant on the
first day of any month when he meets each of the following requirements:

  (i)   He has completed six months of Eligibility Service; and     (ii)   makes
contributions pursuant to Article VII.

  (c)   End of participation. A Participant ceases to be a Participant and
becomes a Former Participant when he terminates his employment (as determined
within the sole discretion of the Employer) for any reason.     (d)   Becoming a
Participant through change in status. An individual who otherwise satisfies the
requirements of this Section 3.1 but is not an Eligible Employee shall become a
Participant on the day he subsequently becomes an Eligible Employee.     (e)  
Re-entry into the Plan. A Former Participant shall become a Participant as of
the first day he again becomes an Eligible Employee.

    3.2 How to Calculate Eligibility Service

  (a)   Eligibility Service shall be the aggregate of the following (applied
without duplication):       (1) Each period from an employee’s Date of
Employment (or Reemployment Date) to his next Severance Date;

-17-



--------------------------------------------------------------------------------



 



  (2)   If an employee performs an Hour of Service within twelve (12) months of
a Severance Date, the period from such Severance Date to such Hour of Service,
except that; and     (3)   In the case of an employee who leaves employment to
enter service with the Armed Forces of the United States, the period of such
military service, provided that the employee resumes employment with an Employer
or Affiliate within the period during which his reemployment rights are
protected by applicable law.

Notwithstanding the foregoing, no employee shall receive more than 24 months of
Eligibility Service for a period in which he remains continuously absent from
service (with or without pay).

  (b)   Definitions. For purposes of this Article III, the following terms shall
have the designated meaning:

  (c)   Date of Employment. The first day on which an employee completes an Hour
of Service during the employee’s most recent period of service with an Employer
or Affiliate.

  (1)   Severance Date. The earlier of:       (A) The date on which an employee
quits, retires, is discharged or dies; or       (B) The first anniversary
(second anniversary for K&F and ABS Participants) of the first date of a period
in which an employee remains continuously absent from service (with or without
pay) for any approved reason (such as vacation, holiday, sickness, disability,
leave of absence, or layoff) other than quit, retirement, discharge or death.

  (d)   Eligibility Service shall be credited for service credited under the
Prior Plan if the employee was (1) an active Eligible Employee under the Prior
Plan on April 30, 1989 and, (2) was transferred as an Eligible Employee under
this Plan on or around May 1, 1989.     (e)   The Eligibility Service and
Benefit Service of a Participant who has not completed five years of Eligibility
Service shall be forfeited upon his termination of employment but shall be
reinstated upon his rehire for any reason.

-18-



--------------------------------------------------------------------------------



 



ARTICLE IV. VESTING AND FORFEITURES

4.1   Vesting

  (a)   Full vesting at Normal Retirement Date. Upon attainment of his Normal
Retirement Date, (while in active service) a Participant’s rights in his Basic
and Contributory Benefit shall be non-forfeitable.     (b)   General Vesting
Schedule.

A Participant’s nonforfeitable interest in his Basic and Contributory Benefit is
his Vested Percentage of such Benefit. A Participant’s Vested Percentage is
based on his completed Years of Eligibility Service as follows:

          Completed Years of     Eligibility Service   Vested Percentage
Less than 5
    0 %
5 or more
    100 %

4.2   Forfeitures

          Forfeitures shall arise if any Participant whose Vested Percentage is
not 100% incurs a Severance from Service Date. Such unvested accrued Plan
benefits shall then be forfeited, and these Forfeitures shall be applied to
reduce future Employer contributions and to pay Plan expenses. Forfeitures shall
not be used to increase Plan benefits.

-19-



--------------------------------------------------------------------------------



 



ARTICLE V. AMOUNT OF RETIREMENT BENEFIT

5.1   General Rules for Calculating Amount of Plan Benefits

  (a)   Must be vested. A Participant shall be paid only those accrued Plan
benefits in which he is vested.     (b)   This Article limited by Article X. The
provisions of this Article shall be subject to the limitations of Article X.    
(c)   All terms of this Article apply. Any Plan benefit calculation shall be
subject to all the terms of this Article and the Plan.

5.2   The Different Plan Benefits

          A Participant’s Annual Accrued Benefit shall be paid as one of the
following:

  (a)   Normal Retirement Benefit. A Participant will be eligible to receive his
Normal Retirement Benefit if he retires under the Plan as of his Normal
Retirement Date.     (b)   Late Retirement Benefit. A Participant will be
eligible to receive his Late Retirement Benefit if he retires under the Plan as
of his Late Retirement Date (and continues to accrue Eligibility Service after
his Normal Retirement Date).     (c)   Early Retirement Benefit. A Participant
will be eligible to receive his Early Retirement Benefit if he retires under the
Plan as of his Early Retirement Date.     (d)   Deferred Vested Benefit. A
Participant will be eligible to receive his Deferred Vested Benefit if he
terminates employment under the Plan as of his Deferred Vested Termination Date.

5.3   Annual Accrued Benefit

  (a)   Formula for Accrued Benefit.

               (1) Subject to the provisions of this Article, the annual amount
of a Participant’s “Annual Accrued Benefit” shall equal his Basic Benefit and,
if he is a Contributing Participant, his Contributory Benefit.

-20-



--------------------------------------------------------------------------------



 



  (2)   The Annual Accrued Benefit shall not include any Special Supplemental
Non-Contributory Benefit, Transition Survivor Benefit, or Regular Survivor
Benefit.

  (b)   Basic Benefit. The annual Basic Benefit with respect to all Participants
is the sum of (1) and (2) below:

  (1)   $240.00 multiplied by his Benefit Service prior to January 1, 1990.    
(2)   For Benefit Service after December 31, 1989, an amount equal to the
greater of (A) or (B).

  (A)   0.7% multiplied by his Earnings for each year of Benefit Service up to
the Social Security Wage Base for such year.     (B)   $288.00 multiplied by his
Benefit Service.

  (c)   Contributory Benefit for EF Participants. The annual Contributory
Benefit for EF Participants shall equal the greater of (1) or (2).

  (1)   60% of the aggregate contributions made by the Participant under the
Plan and the Prior Plan (which were not withdrawn).     (2)   An amount equal to
the product of

  (A)   His Adjusted Earnings in excess of his Base Amount, multiplied by    
(B)   2.4% for each of his first 10 years of Contributory Service, plus        
1.8% for each of his next 10 years of Contributory Service, plus         1.2%
for each of his next 10 years of Contributory Service, plus         0.6% for
each year of Contributory Service in excess of 30;

subject, however, to a maximum of 2.2% for each year of Contributory Service if
he has less than 15 years of Contributory Service.

-21-



--------------------------------------------------------------------------------



 



  (d)   Contributory Benefit for K&F and ABS Participants. The Contributory
Benefit for K&F and ABS Participants shall be the sum of (1) and (2).

  (1)   An amount equal to the greater of (A) or (B).

  (A)   60% of the aggregate contributions made by the Participant prior to
January 1, 1990 under the Plan and the Prior Plan (which were not withdrawn).  
  (B)   For Contributory Service prior to January 1, 1990:

(i) His Adjusted Earnings in excess of his Base Amount, multiplied by
(ii) 2.4% for each of his first 10 Years of Contributory Service, plus
1.8% for each of his next 10 Years of Contributory Service, plus
1.2% for each of his next 10 Years of Contributory Service, plus
0.6% for each Year of Contributory Service in excess of 30;
subject, however, to a maximum of 2.2% for each year of Contributory Service if
he has less than 15 Years of Contributory Service.

  (2)   An amount equal to the greater of (A) or (B).

  (A)   60% of the aggregate contributions made by him under the Plan after
December 31, 1989.     (B)   For each year of Contributory Service after
December 31, 1989:

  (i)   If such year is prior to the year in which the Participant completes
15 years of Contributory Service, 1.05% of his Earnings for such year over
$19,800 and up to the Social Security Wage Base for such year, plus 2.25% of his
Earnings for such year over the Social Security Wage Base for such year.

-22-



--------------------------------------------------------------------------------



 



  (ii)   Beginning January 1 of the calendar year in which he completes 15 years
of Contributory Service or any subsequent year, 1.35% of his Earnings for each
such calendar year of Contributory Service over $19,800 and up to the Social
Security Wage Base for such year, plus 2.65% of his Earnings for such year over
the Social Security Wage Base for such year.

  (e)   Special Adjustments to Contributory Benefit Service. A Participant’s
Contributory Service shall be increased by the difference between his Benefit
Service and his Contributory Service if such Participant (i) made contributions
under Article III during the entire period time he was eligible to do so,
(ii) did not withdraw such contributions at any time, and (iii) has not made
contributions under any other defined benefit plan of an Employer or Affiliate
(whether or not qualified).     (f)   Correlation with Early Retirement Benefit.
In no event, however, shall the Annual Accrued Benefit as of a Participant’s
Normal Retirement Date be less than the amount of any Early Retirement Benefit,
without regard to any early retirement subsidy, to which he would have been
entitled under the Plan, prior to his Normal Retirement Date.     (g)   Effect
of withdrawals. In the case of an employee who has completely withdrawn his
contributions and such contributions are not repaid, no Contributory Benefit or
other benefit shall be paid to the employee as provided in Article V.

5.4   Special Section 401(a)(17) Provision Regarding Plan Benefits

  (a)   Application. This Section shall apply only to those Participants whose
current accrued Plan benefit as of or after January 1, 1994 is based on Earnings
(1) incurred at any time prior to January 1, 1994, and (2) in excess of
$150,000.     (b)   Calculation of accrued Plan benefit. Unless otherwise
provided under the Plan, each such Participant’s accrued Plan benefit shall be
the greater of (1) or (2):

  (1)   the Participant’s accrued Plan benefit determined under the Plan, as
amended effective on or after January 1, 1994, as applied with respect to his
total Service (credited under the Plan for accrual purposes) performed as of
such a date, or     (2)   The sum of:

  (A)   the Participants’s accrued Plan benefit as of December 31, 1993, frozen
as provided in Code Regulation Section 1.401(a)(4)-13, and

-23-



--------------------------------------------------------------------------------



 



  (B)   the Participant’s accrued Plan benefit determined under the Plan, as
amended effective on or after January 1, 1994, as applied with respect to his
service (credited under the Plan for accrual purposes) performed on or after
January 1, 1994.

5.5   Normal Retirement Benefit

          The amount of a Participant’s Normal Retirement Benefit under the Plan
shall equal his vested Annual Accrued Benefit, payable monthly beginning as of
his Normal Retirement Date.

5.6   Late Retirement Benefit

          A Participant’s Late Retirement Benefit under the Plan shall generally
equal his Annual Accrued Benefit payable monthly beginning as of his Late
Retirement Date.

5.7   Early Retirement Benefit

  (a)   Timing affects amount of benefit.

  (1)   A Participant’s Early Retirement Benefit will be affected by the exact
date of his Annuity Starting Date.     (2)   Generally, the earlier that his
Annuity Starting Date precedes his Normal Retirement Date, the lower a
Participant’s monthly Early Retirement Benefit payment will be.

  (b)   Formula for Early Retirement Benefit.

  (1)   A Participant’s Early Retirement Benefit shall equal his vested Annual
Accrued Benefit at his Early Retirement Date multiplied by his Early
Commencement Factor.     (2)   However, no Early Commencement Factor shall be
applied (a) to the Basic Benefit of a Participant who has completed at least 30
Years of Eligibility Service, or (b) to Basic or Contributory Benefits of a
Participant who has attained age 62.     (3)   Early Commencement Factor for EF
Participants. The Early Commencement Factor for an EF Participant is 4/10% for
each calendar month by which his Annuity Starting Date precedes the month in
which his 62nd birthday occurs.

-24-



--------------------------------------------------------------------------------



 



  (4)   Early Commencement Factor for K&F and ABS Participants.

  (A)   The Early Commencement Factor for a K&F and ABS Participants is 4/10%
for each calendar month by which his Annuity Starting Date precedes the month in
which his 62nd birthday occurs, for service performed up to and including
December 31, 1989.     (B)   The Early Commencement Factor for K&F and ABS
Participants shall be determined under the chart below for service performed on
or after January 1, 1990.

          Age at   Early Annuity   Commencement Starting Date   Factor
61
    90.8 %
60
    82.7 %
59
    75.4 %
58
    68.9 %
57
    63.1 %
56
    57.8 %
55
    53.1 %

The Early Commencement Factor described above shall be computed in accordance
with the schedule above (computed to the nearest 1/12th of a year) for each
calendar month by which a Participant’s Annuity Starting Date precedes his 62nd
birthday.

5.8   Special Supplemental Non-Contributory Benefit

  (a)   A Participant who (i) is eligible for an Early Retirement Benefit under
Section 5.2, and (ii) has a Retirement Date which falls after he has completed
at least 30 Years of Eligibility Service and has attained age 55 but not age 62,
shall be eligible for a Special Supplemental Non-Contributory Benefit as
described in this Section. Subject to reduction as provided in Sections 5.14,
and 5.15 and Article X, the monthly amount of the supplemental benefit under
this Section shall be:

-25-



--------------------------------------------------------------------------------



 



Age

                                                          Years of Benefit      
                      Service   55   56   57   58   59   60   61
30
    $  90     $ 100     $ 110     $ 120     $ 130     $ 140     $ 150  
 
                                                       
31
    99       109       119       129       139       149       159  
 
                                                       
32
    108       118       128       138       148       158       168  
 
                                                       
33
    117       127       137       147       157       167       177  
 
                                                       
34
    126       136       146       156       166       176       186  
 
                                                       
35
    135       145       155       165       175       185       195  
 
                                                       
36
    144       154       164       174       184       194       204  
 
                                                       
37
    153       163       173       183       193       203       213  
 
                                                       
38
    162       172       182       192       202       212       222  
 
                                                       
39
    171       181       191       201       211       221       231  
 
                                                       
40
            190       200       210       220       230       240  
 
                                                       
41
                    209       219       229       239       249  
 
                                                       
42
                            228       238       248       258  
 
                                                       
43
                                    247       257       267  
 
                                                       
44
                                            266       276  

  (b)   The Special Supplemental Non-Contributory Benefit shall be paid only to
the eligible Participant, and not to his Beneficiary.

5.9   Deferred Vested Benefit

  (a)   If a Participant terminates employment on his Deferred Vested
Termination Date, and his Annuity Starting Date is on or after his Normal
Retirement Date, the amount of his Deferred Vested Benefit under the Plan shall
equal his Annual Accrued Benefit as actuarially increased to his Deferred Vested
Termination Date.

-26-



--------------------------------------------------------------------------------



 



  (b)   If a Participant’s Vested Percentage is 0%, and his Annuity Starting
Date is on or after his Normal Retirement Date, the amount of his Deferred
Vested Benefit under the Plan shall equal his accrued benefit attributable to
employee contributions (as determined in Code Section 411(c)(2)).     (c)   If a
Participant’s Annuity Starting Date is prior to his Normal Retirement Date, the
amount of his Deferred Vested Benefit shall equal the amount determined in
paragraph (a) or (b) of this Section, whichever is applicable, multiplied by his
Early Commencement Factor as determined in Section 5.7.     (d)   If any benefit
under any welfare plan maintained by an Employer or Affiliate is dependent on
“retirement” under this Plan, then the receipt of a Deferred Vested Benefit
shall not constitute “retirement.”

5.10   Co-ordination with Prior Plan

  (a)   Any benefit being paid by the Loral Systems Group Retirement Plan for
Salaried Employees (the “LSG Plan”) immediately prior to the Effective Date
shall continue to be paid in the same amount and form of payment under this Plan
on and after the Effective Date.     (b)   Any Former Participant with a
Deferred Vested Benefit due under the LSG Plan immediately prior to the
Effective Date shall be paid under this Plan in accordance with the provisions
of the LSG Plan as in effect on the date of the Former Participant’s Severance
from Service Date.

5.11   Effect of Deferred Payment

          If a Participant or Former Participant who was eligible to retire
under this Plan has failed to make a Proper Application for his Plan Benefit, so
that his payment commencement date falls after the date he terminates
employment, he shall receive, in a lump sum, an amount equal to all payments
that would have been made (but were not made), due to the delay. Similarly, a
retroactive, lump sum payment will be made if the amount of the Plan benefit
cannot be immediately ascertained by the Committee or its delegates, or if the
payee cannot be immediately located. However, there shall be no actuarial
adjustment made, under this Section.

-27-



--------------------------------------------------------------------------------



 



5.12   Reemployment After Receipt of Plan Benefits

  (a)   If a Former Participant who is receiving a Plan benefit becomes
re-employed by an Employer or an Affiliate, the payment of his Plan benefits
shall immediately cease.     (b)   Upon the subsequent termination of employment
of a Participant who was eligible for a Retirement Pension upon his prior
termination of employment (whether or not payment of such Retirement Pension had
commenced), the Participant’s Retirement Pension shall be redetermined in
accordance with the provisions of this Plan applicable to him as of his
subsequent termination of employment, as if no prior benefit payments had been
made, and his benefits as so redetermined shall then be reduced by the Actuarial
Equivalent of the benefit payments, if any, previously made to such Participant
(a) prior to his Normal Retirement Date, or (b) in a lump sum.     (c)   Should
such a suspension permitted under this Section not take place, through
administrative error or any other reason, then the amounts which were paid but
which were also suspendible may be offset from future Plan benefits. Offsets may
also be taken against any survivor benefits, with respect to the Participant.  
  (d)   No suspension of benefits under this Section may take place unless
proper notice is sent to the individual during the calendar month of the
suspension, under ERISA.     (e)   Plan payments to the individual shall
recommence, generally within four months after his period of reemployment has
ended, provided he has made Proper Application (with 90 days advance notice) for
their recommencement.     (f)   The provisions of this Section 5.12 shall be
subject to Section 5.13.

5.13   Employment After Normal Retirement Date .

          A benefit otherwise payable for any month beginning on or after a
Participant’s Normal Retirement Date may be permanently suspended for any such
month by reason of the application of Section 5.12 (or Article VI insofar as it
provides that a Participant’s benefit shall not begin until after his
termination of employment) only if within such month the Participant completed
forty (40) or more Hours of Service. (1) A benefit otherwise payable for any
month beginning on or after a Participant’s Normal Retirement Date which cannot
be permanently suspended shall, in the discretion of the Committee, either be
paid during or as soon as practicable after such month, or the Actuarial
Equivalent thereof shall be paid to the Participant after his termination of
employment. However, the actuarial equivalent of any benefit which could
otherwise be permanently suspended pursuant to the rules of this Section but
which is attributable to employment after the Participant’s Required Beginning
Date shall be

-28-



--------------------------------------------------------------------------------



 



added to the benefit payable to the Participant after his termination of
employment. Notwithstanding the foregoing, such actuarial increase shall be
reduced (but not below zero) by any increase in benefits earned by the
Participant after his Required Beginning Date.

5.14   Transition Survivor Benefit

          If a Participant with 5 years of Eligibility Service dies while
actively in the employ of his Employer or Affiliate, and before retirement under
the Plan or other termination of employment regardless of his period of
Eligibility Service, a Transition Survivor Benefit shall be paid to his
qualified Survivor or Survivors in accordance with the provisions of this
Section. A Transition Survivor Benefit shall consist of payments for each of the
first 24 months immediately following the Participant’s death; provided,
however, that notwithstanding anything to the contrary contained herein, no
Transition Survivor Benefit shall be paid for any month unless there is at least
one Survivor living on the first day of such month, and no Transition Survivor
benefit shall be paid for any month with respect to which a Regular Survivor
benefit is payable or a Qualified Pre-retirement Survivor Annuity is payable.
The Transition Survivor Benefit is not a part of, or derived from, a
Participant’s Annual Accrued Benefit.

  (a)   Amount. The amount of the monthly Transition Survivor Benefit shall be
$400 for any month in which there is only one Survivor of the deceased
Participant eligible to receive such benefit. For any month in which there are
two or more Survivors of the deceased Participant eligible for a Transition
Survivor Benefit, the amount of benefit payable hereunder to each such Survivor
for such month shall be a fraction of the benefit that would be paid to him as a
sole Survivor, the numerator of such fraction being one and the denominator of
such fraction being a number equal to the total number of all Survivors who are
eligible for a transition survivor benefit (including those Survivors who would
be eligible for a Transition Survivor Benefit but for their eligibility for
federal Social Security benefits). With regard to ABS Participants, no monthly
Transition Survivor Benefit, however, shall be paid for any month after the
Survivor attains age 62, or for any month for which the Survivor is eligible for
an unreduced old-age, disability, widow’s, or widower’s benefit under the
federal Social Security Act as then in effect.     (b)   Payment. The first
monthly Transition Survivor Benefit is payable on the first day of the first
month following the Participant’s death. Thereafter, a monthly Transition
Survivor Benefit is payable on the first day of each of the next 23 months; but
if on the first day of any month after the Participant’s death no person then
living qualifies as his Survivor, no such benefit is payable for that month or
any subsequent month. In no event shall any Transition Survivor Benefit be
payable for any month after the 24th month next following the date of the
Participant’s death.     (c)   Classification of Survivors. Survivors are
classified and defined as follows:

-29-



--------------------------------------------------------------------------------



 



“Class A Survivor” means the Participant’s spouse, whether or not remarried, but
only if married to the Participant (1) for at least a year immediately prior to
the Participant’s death and (2) as of his Annuity Starting Date.
“Class B Survivor” means the Participant’s child who, at the Participant’s death
and at the time a monthly transition survivor benefit first becomes payable to
such child, is both unmarried and either (A) under 21 years of age, (B) at least
age 21 but under age 25, or (C) totally and permanently disabled (as determined
by the Committee) at any age over 21; provided, however, that a child under
clause (B) or (C) must have been legally residing with and dependent upon the
Participant at the time of his death. A child ceases to be a Class B Survivor
upon marrying or, if not totally and permanently disabled, upon reaching his
25th birthday. To qualify as the Participant’s child, the child must be one of
the following:

  (1)   the Participant’s own child born prior to the first day of the month
following the Participant’s death,     (2)   the Participant’s legally adopted
child or a child with respect to whom he had initiated legal adoption
proceedings which were terminated by his death, or     (3)   the Participant’s
step-child whose primary residence was with him at the time of his death.

“Class C Survivor” means the Participant’s parent for whom he had, during the
calendar year immediately preceding his death, provided at least 50% of such
parent’s support, if such parent was

  (1)   the Participant’s father or mother by blood relationship, or     (2)  
the Participant’s adopting parent.

  (d)   Qualification of Survivors. The Survivors entitled to each monthly
Transition Survivor Benefit that becomes payable under this Section shall be
determined as follows:

  (1)   the Participant’s Class A Survivor who is living on the first day of a
month shall be entitled to the Transition Survivor Benefit payable for such
month;     (2)   if the Participant’s Class A Survivor is not then living on the
first day of a month, persons who qualify on that day as his Class B Survivors,
excluding any then deceased, shall be entitled to the Transition Survivor
Benefit payable for that month; and

-30-



--------------------------------------------------------------------------------



 



  (3)   if the Participant’s Class A Survivor is not living on the first day of
a month and no living person qualifies on that day as the Participant’s Class B
Survivor, persons who qualify on that day as the Participant’s Class C
Survivors, excluding any then deceased, shall be entitled to the Transition
Survivor Benefit payable for that month.

5.15   Regular Survivor Benefit

          If a Participant who has completed at least 10 years of Eligibility
Service dies while actively in the employ of an Employer or Affiliate after
attaining age 45, a monthly Regular Survivor Benefit shall be paid to his
surviving Eligible Spouse in accordance with the provisions of this Section. For
purposes hereof, a Participant’s surviving Eligible Spouse shall mean only a
Class A Survivor as defined in the preceding Section.

  (a)   Amount. The monthly amount of the Regular Survivor Benefit shall be
equal to the monthly payment which the surviving Eligible Spouse would have
otherwise received if the Participant had retired on the date prior to his death
and if, the Participant had elected Option A under Section 6.6 and had
designated the maximum amount of monthly payments for the surviving Eligible
Spouse which is permitted under Option A; provided, however, that the portion of
such amount which is determined with reference to the Basic Benefit formula set
forth in Section 5.3 shall be not less than $400 per month.     (b)   Payment.
Payment of the Regular Survivor Benefit shall commence during the month next
following the month in which the death of the Participant occurs. Monthly
payments of such benefit shall continue until the death of the surviving
Eligible Spouse, with the last monthly payment to be made for the month of
death.

5.16   Monthly Payments.

          All payments payable under this Plan in the form of an annuity (as
opposed to a lump sum) shall be payable in monthly installments.

-31-



--------------------------------------------------------------------------------



 



ARTICLE VI. PAYMENT OF RETIREMENT AND DEATH BENEFITS

6.1   How to Retire

  (a)   General rules. Except as provided in the next Section, no Plan benefit
shall be paid unless Proper Application is made to the Committee.     (b)  
Eligibility for Benefits. Each Participant or Beneficiary will be eligible to
receive a Plan benefit only when:

  (1)   the Participant is vested in an accrued Plan benefit, under Article IV,
    (2)   the Participant has terminated his employment with the Employer and
all Affiliates, under each such Employer’s procedures, and     (3)   the payee
has met all the requirements of this Article, particularly those described in
the next paragraph.

  (c)   Making “Proper Application” — required forms.

  (1)   Retirement and death benefits will be paid only after “Proper
Application” has been made. For all purposes under this Plan, the term “Proper
Application” shall mean making any election, granting any consent, giving any
notice or information, and making any communication whatsoever to the Committee
or its delegates, in compliance with all Plan procedures, on forms provided by
the Committee, and providing all information required by the Committee. A Proper
Application will be deemed to have been made only if it is properly completed,
as determined by the Committee.

  (d)   Advance notice to Committee necessary.

  (1)   Generally, at least 30 days advance notice must be made to the
Committee, in order to make a Proper Application to elect any particular
Retirement Date.     (2)   However, notwithstanding the preceding paragraph, if
a Participant’s Retirement Date would precede his Normal Retirement Date, then
he may make Proper Application to elect such a Retirement Date only by giving
the Committee 60 day’s advance notice of his election.

-32-



--------------------------------------------------------------------------------



 



6.2   Timing of Participant’s Benefits

  (a)   General rules. Generally, a Participant’s Plan benefit will be paid,
under this Article, as soon as is feasible after the Retirement Date or Annuity
Starting Date that he has elected, by making a Proper Application.     (b)  
Consent to distribution. With respect to this Article, making a Proper
Application for a Plan distribution shall be considered as giving written
consent to such a distribution.     (c)   Payments made only on the first of the
month. All benefits paid under the Plan will be paid only as of the first day of
any relevant month. Any Retirement Date or Annuity Starting Date must therefore
fall on the first day of a month.     (d)   Deferred Vested Benefit rules.

  (1)   Normally, the Annuity Starting Date for any Participant receiving a
Deferred Vested Benefit will be his Normal Retirement Date.     (2)   However,
if a Participant who is eligible to receive a Deferred Vested Benefit has also
completed ten Years of Eligibility Service, then the Participant may make Proper
Application (with 60 days advance notice) to elect an Annuity Starting Date with
respect to his Deferred Vested Benefit that is:

  (A)   before his Normal Retirement Date, and     (B)   after his 55th
birthday.

  (e)   Final monthly payment. The final monthly payment of any Plan annuity
payment shall be made with respect to the month within which the death of the
Participant or his Beneficiary (whichever is applicable) occurs, provided,
however, that if at the time of his death less than 60 monthly payments of such
benefit have been made, such payments shall continue until the remainder of a
total of 60 monthly payments have been made, unless payment was being made as a
QJSA or a QPSA.     (f)   Deferred payments. Any failure to make Proper
Application (as determined within the sole discretion of the Committee), shall
be deemed to be a Proper Application to defer payment, provided that deferred
payment is permitted under this Section.     (g)   Required payment date of
small amounts. If the lump sum Actuarial Equivalent of a Participant’s vested
Plan benefit equals or is less than $5,000 ($3,500 prior to January 1, 1998),
then a lump sum payment of such an amount shall be made as soon as is feasible
on or

-33-



--------------------------------------------------------------------------------



 



      after his death or termination of employment with an Employer and all
Affiliates, subject to this Article. Such a payment shall not be deferred; and
payment shall be made even if the Participant or Beneficiary fails to make any
Proper Application for payment. For purposes of this Plan, if the Participant’s
vested Plan benefit is zero, he or she shall be deemed to have received a single
sum distribution of his or her benefit upon his or her termination of
employment. The nonvested portion of such benefit is deemed to have been
received in a single sum distribution pursuant to the foregoing sentence and
shall be forfeited as of the date distribution is deemed to have been made.

  (h)   General rules for required payment dates. Unless the Participant elects
to defer his benefit payment, Plan benefits will be paid under this Article no
later than the 60th day after the close of the plan year in which the latest of
the following events occurs:

  (1)   the Participant’s Normal Retirement Date     (2)   the 10th anniversary
of the year in which the Participant commenced participation in the Plan     (3)
  the Participant terminates service with the Employer.

  (i)   Required Distributions. Notwithstanding any provisions to the contrary
contained in this Plan, payments to each Participant shall be made or commence:

  (1)   except as the Participant may otherwise elect, the 60th day after the
close of the Plan Year in which the later of the following events occurs (A) the
Participant’s termination of employment, or (B) his Normal Retirement Date, and
    (2)   if the Participant is a 5-percent owner as described in
Section 14.2.(d), his Required Beginning Date.

A Participant who attained age 70-1/2 prior to January 1, 2002 and has not
terminated employment, may elect to receive a distribution of his Annual Accrued
Benefit (as though he had terminated employment ) upon suitable notice to the
Committee. Distribution shall be made pursuant to this Article V as though the
Participant has retired.

  (j)   Payments on Account of Participant’s Death

  (1)   Distribution begun before death. If the distribution of a Participant’s
benefit has commenced under this Article prior to his death, then the payment of
any remaining portion that is payable under this Article shall be paid to the
Beneficiary as soon as is practicable. The schedule of such payments shall be at
least as rapid as the

-34-



--------------------------------------------------------------------------------



 



      schedule used at the Participant’s death. In this event, there shall be no
permitted deferral of payment.

  (2)   Distribution paid after death to non-Eligible Spouse Beneficiary. If the
Participant dies before distribution under this Article has begun, then the
payment under this Article to any non-Eligible Spouse Beneficiary shall be made:

  (A)   As soon as is feasible, but no later than five calendar years following
the date of death, if the Beneficiary is not the surviving Eligible Spouse of
the Participant, and the benefit is to be paid in any form except payments over
the life or life expectancy of the Beneficiary.     (B)   As soon as is
feasible, if the benefit is to be paid over the life or life expectancy of a
non-Eligible Spouse Beneficiary, but no later than by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

  (3)   Distribution paid to Eligible Spouse.

  (A)   Distributions to an Eligible Spouse under a QJSA shall be paid as soon
as is feasible.     (B)   Distributions paid to an Eligible Spouse under a QPSA
shall be paid as provided in Section 6.8.

6.3   Normal Form of Benefits

  (a)   Normal form for married Participant. The normal form of a Annual Accrued
Benefit for any married Participant who has a Eligible Spouse on his Annuity
Starting Date shall be a 50% Qualified Joint and Survivor Annuity, or a “QJSA.”
    (b)   Normal form for unmarried Participant. The normal form of Annual
Accrued Benefit for any Participant who does not have an Eligible Spouse as of
his Annuity Starting Date shall be a single life annuity paid for his life, with
a 5 year “period certain.” This “period certain” feature means that if a
Participant dies before 60 payments of his Annual Accrued Benefit have been
made, the remainder of these 60 payments will be made to his Beneficiary.

-35-



--------------------------------------------------------------------------------



 



6.4   Notice and Election Period

  (a)   Notice concerning benefits. The Committee shall distribute to each
Participant at least 90 days before his Annuity Starting Date a written
explanation of:

  (1)   the QJSA,     (2)   how the Participant may waive the QJSA,     (3)  
the effect of the Participant’s waiver of the QJSA,     (4)   the need for the
Participant’s Eligible Spouse to consent to such a waiver, before the waiver can
be effective, and     (5)   the Participant’s and the Eligible Spouse’s right to
revoke their waiver or consent (respectively), during the Election Period (which
is described in the next paragraph).

  (b)   Election Period. For the purposes of this Article, the Election Period
shall be the 90 calendar day period preceding any Participant’s Annuity Starting
Date. The last business day preceding the Annuity Starting Date is the last day
of the Election Period.

  6.5   Waiver and Spousal Consent Necessary for Optional Forms of Benefit

  (a)   General rules. A married Participant may elect an optional form of his
Annual Accrued Benefit, in lieu of the normal form of benefit, only if he and
his Eligible Spouse meet all the requirements of this Section.     (b)   Waiver.

  (1)   After receiving the notice explaining the normal form of benefit,
described in the preceding Section, the married Participant must waive his right
to the normal form of benefit, by making a Proper Application concerning his
waiver.     (2)   The waiver shall specify the optional benefit, and, if
applicable, the designated non-Eligible Spouse Beneficiary (or any single or
class of contingent Beneficiaries).

-36-



--------------------------------------------------------------------------------



 



  (c)   Spousal consent.

  (1)   After the Participant’s receipt of notice explaining the normal form of
benefit, described in the preceding Section, the Participant’s Eligible Spouse
must give written consent to the Participant’s waiver of the normal form of
benefit, in order for the waiver to be effective. (The Committee’s delivery of
the explanatory notice to the Participant shall be deemed to also be delivery to
the Eligible Spouse.) The Eligible Spouse’s written consent shall be made by
Proper Application and shall:

  (A)   express the effect of waiving the normal form of benefit,     (B)   be
notarized,     (C)   consent to the optional form of benefit being selected,    
(D)   consent to a designated Beneficiary other than himself, if applicable, and
    (E)   state whether or not the consent is revocable. However, if the consent
form is silent as to this issue, then it shall be considered to be revocable,
under the terms of this Section.

  (2)   If the Participant has designated a Beneficiary other than his Eligible
Spouse, then such a designation shall not be effective unless the Eligible
Spouse gives written consent to the Beneficiary designation, by making Proper
Application. This consent must state that the Beneficiary cannot be changed
further without further spousal consent, unless the written consent form
explicitly states that no such further consent with respect to another change in
designated Beneficiary is necessary.     (3)   Any waiver of a QJSA or any
spousal consent described in this Section shall be binding only upon the
individual Eligible Spouse who gives the consent. It shall not be binding upon
any subsequent Eligible Spouse of the Participant.

  (b)   Deadline for waiver and spousal consent. To be effective, the
Participant’s waiver of his normal form of benefit and his Eligible Spouse’s
written consent must be made by Proper Application during the Election Period
commencing no less than 30 days or more than 90 days before a Participant’s
Annuity Starting Date. A Participant may elect not to receive his Annual Accrued
Benefit in the form of a QJSA, but instead to receive such Annual Accrued
Benefit in the forms described in Section 6.6. Distribution of the QJSA may
begin less than 30 days before the Annuity Starting Date if

-37-



--------------------------------------------------------------------------------



 



  (1)   the Committee clearly informs the Participant that he has a right to a
period of at least 30 days after receiving the required explanation to consider
whether to waive the QJSA and to consent to another form of benefit,     (2)  
the Participant is permitted to revoke an affirmative distribution election at
least until the Annuity Starting Date, of, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
QJSA is provided to the Participant, and     (3)   the Annuity Starting Date is
after the date that the explanation of the QJSA is provided to the Participant
(but the Annuity Starting Date may be before the date that any affirmative
distribution elections are made by the Participant).

  (c)   Revocation of waiver and spousal consent. Both the Participant’s waiver
of the QJSA and his Eligible Spouse’s consent to the waiver may be revoked
within the Election Period, by making Proper Application. Any such revocation
will cause the normal form of benefit to be paid to the Participant, unless
another waiver and consent is made by Proper Application, within the Election
Period. Notwithstanding the previous provisions of this paragraph, a revocation
of the spousal consent shall not be permitted if the forms on which Proper
Application for the consent were made explicitly disallow such a spousal
revocation.

6.6   Optional Forms of Benefit

  (a)   Procedural rules. A Participant who retires under the Plan as of his
Normal, Early, Late or Disability Retirement Date may elect an optional form of
his Annual Accrued Benefit, rather than the normal form described in
Section 6.3, if he meets the requirements of the preceding Section, and makes a
Proper Application.     (b)   Value of optional forms. Each optional form of
benefit described in this Section shall equal the Actuarial Equivalent of the
normal form of the Annual Accrued Benefit that would be paid with respect to the
Participant as of his Normal Retirement Date.     (c)   Optional forms
available. The optional forms of benefit offered under the Plan are as follows:

  (1)   Option A — Joint and Survivor (Eligible Spouse Only) Option. Under
Option A the Participant will receive a reduced monthly benefit reflecting his
Annual Accrued Benefit, for his life with the continuance thereafter of monthly
payments in a designated amount to the Participant’s surviving Eligible Spouse
for her life. However, the survivor benefit of Option A is available only if the
surviving Eligible Spouse was the Eligible Spouse as of the Annuity Starting
Date. The Eligible

-38-



--------------------------------------------------------------------------------



 



      Spouse’s remarriage shall not affect her Plan benefits. If neither the
Participant nor the surviving Eligible Spouse survives the five-year period
beginning with the Annuity Starting Date, monthly payments will be continued to
the Beneficiary for the remainder of the five-year period in an amount equal to
the monthly amount paid under the Option to the Participant. At the time Option
A is elected, the Participant shall designate the monthly amount of payments to
be made to the surviving Eligible Spouse under the Option; however, in no event
may the monthly amount of the payments to the surviving Eligible Spouse exceed
the monthly amount of the reduced monthly benefit payable to the Participant
under the Option. If the chronological order of death of the Participant and the
surviving Eligible Spouse cannot be established to the satisfaction of the
Committee, the Participant will be deemed to have been the survivor for purposes
of this Option.

  (2)   Option B — Single Life, Period Certain Option. Under Option B the
Participant will receive a reduced monthly pension representing his Annual
Accrued Benefit for his life or life expectancy, and if the Participant’s death
occurs during a designated period certain beginning with the Annuity Starting
Date, monthly payments will be continued to the Participant’s Beneficiary for
the remainder of the period certain in the same amount as the Participant’s
reduced monthly pension under the option. At the time Option B is elected, the
Participant shall designate the period certain, which shall be a period of
either 10, 15, or 20 years; provided, however, that no period may be elected
that is in excess of the joint life expectancy of the Participant and his Option
Beneficiary determined as of the Annuity Starting Date. Any period chosen shall
comply with Code section 401(a)(9) and the regulations thereunder.     (3)  
Option C — Joint and Survivor (Non-Spouse Only) Option. Under Option C the
Participant will receive a reduced monthly benefit reflecting his Annual Accrued
Benefit, for his life with the continuance thereafter of monthly payments in a
designated amount to the Participant’s surviving contingent annuitant(s) for
his, her, or their life or lives. Such contingent annuitant(s) shall not be the
Participant’s spouse. If neither the Participant nor any contingent annuitant
survives the five-year period beginning with the Annuity Starting Date, monthly
payments will be continued to the Beneficiary for the remainder of the five-year
period in an amount equal to the monthly amount paid under the Option to the
Participant. At the time Option C is elected, the Participant shall designate
the monthly amount of payments to be made to the contingent annuitant(s) under
this Option; however, in no event may the monthly amount of the payments to the
contingent annuitant(s) exceed (i) the monthly amount of the reduced monthly
benefit payable to the Participant under this Option, or (ii) the maximum amount
payable under Code section 401(a)(9) and the regulations thereunder. If the
chronological order of death of the Participant and the surviving contingent
annuitant cannot be established to the satisfaction of the

-39-



--------------------------------------------------------------------------------



 



      Committee, the Participant will be deemed to have been the survivor for
purposes of this Option. This option C shall be available to Participants whose
Annuity Starting Date is on or after January 1, 2002.

  (d)   Form of Payments to Estate or Trustee. The Actuarial Equivalent of any
monthly payments payable to the executor or administrator of any person, or to
any trustee, shall be paid in a single sum as soon as practicable after such
executor, administrator or trustee becomes entitled thereto.

6.7   Qualified Pre-Retirement Survivor Annuity

  (a)   Eligibility for QPSA. Subject to Section 6.8, a Qualified Pre-Retirement
Survivor Annuity, or “QPSA,” will be paid only in the event that a Participant
dies:

  (1)   with a surviving Eligible Spouse, and:     (2)   one of the following:

  (A)   while in active employment with the Employer, or     (B)   after his
termination of employment with the Employer, but before his Annuity Starting
Date.

  (b)   QPSA is paid to Eligible Spouse. The QPSA shall be paid, under this
Section, to the Eligible Spouse of a Participant who meets the requirements of
the preceding Subsection.     (c)   Amount of QPSA. Subject to Section 5.15, the
amount of the QPSA shall be as follows:

  (1)   A QPSA shall be paid only with respect to the Participant’s vested,
accrued Plan benefits. The precise amount of QPSA is determined by referring to
the 50% survivor benefit that would have been payable, with respect to the
Participant’s death, had he elected a 50% QJSA and had he died at the dates
described in this Subsection. Different dates apply, according to the
Participant’s age and service history at the time of his death.     (2)   If an
eligible Participant dies after his Normal Retirement Date, then the QPSA shall
equal the 100% QJSA survivor benefit that would have been payable had he retired
with a 100% QJSA on the day before his actual date of death, so that his QJSA
Annuity Starting Date would have been the date before his actual date of death
(or the first day of the next month).

-40-



--------------------------------------------------------------------------------



 



  (3)   If a Participant dies (i) with ten years of Eligibility Service, and
(ii) before his Normal Retirement Date, but (iii) after his 55th birthday, then
the QPSA shall, as in the preceding paragraph, equal the 50% QJSA survivor
benefit that would have been payable had he retired with a 50% QJSA on the date
before his actual date of death, so that his QJSA Annuity Starting Date would
have been the date before his actual date of death (or the first day of the next
month).     (4)   If a Participant dies (i) before his Normal Retirement Date,
and (ii) before completing ten years of Eligibility Service, then the amount of
the QPSA shall equal the 50% QJSA survivor benefit that would have been payable
had he (a) survived, (b) terminated employment as of either his actual
termination date, or his actual date of death (whichever came first), (c)
elected his Normal Retirement Date as his Annuity Starting Date, and (d) died
the next day.     (5)   If a Participant dies (i) before his 55th birthday, and
(ii) after completing ten years of Eligibility Service, then the amount of the
QPSA shall equal the 50% QJSA survivor benefit that would have been payable had
he (a) survived, (b) terminated employment as of either his actual termination
date, or his actual date of death (whichever came first), (c) elected the first
day of the month coincident with or next following his 55th birthday as his
Annuity Starting Date, and (d) died the next day.     (6)   With respect to the
four preceding paragraphs, in the event that the Participant dies after his
active employment has ended, the four preceding paragraphs shall not be
construed to credit the Participant with any Eligibility Service or accruals
that he had not earned, as of his termination of employment.

  (d)   Special rule for amount of QPSA if optional benefit has been elected.

  (1)   If a QPSA is payable with respect to a Participant who had made a Proper
Application for an optional form of benefit which would have provided annuity
payments to the Participant and his Eligible Spouse, then, notwithstanding any
other provisions of this Section, the amount of the QPSA shall equal the
Actuarial Equivalent of the survivor benefit under the elected optional form of
benefit.

  (e)   Form of the QPSA. The QPSA shall be paid in monthly installments, over
the life of the surviving Eligible Spouse.     (f)   Commencement of QPSA
payments. QPSA payments shall generally be made as soon as is feasible following
the Eligible Spouse’s Proper Application. Eligible Spouses may not defer payment
later than the first day of the month coincident with or following:

-41-



--------------------------------------------------------------------------------



 



  (1)   the Participant’s 55th birthday -

with respect to Participant’s who had earned
10 years of Eligibility Service and died before
age 55

  (2)   the date of death -

with respect to Participant’s who had earned
10 years of Eligibility Service and died after
age 55

  (3)   The Participant’s Normal Retirement Date-

with respect to Participant’s who died with
less than 10 years of Eligibility Service.
6.8 Special Qualified Pre-Retirement Survivor Annuity for Non-Spouse
Beneficiaries . Effective January 1, 2002, with the consent of his or her spouse
that satisfies the requirements of Section 6.5, a Participant who remains
employed after reaching Normal Retirement Date may, prior to his or her Annuity
Starting Date, waive the Qualified Pre-Retirement Survivor Annuity and designate
one or more beneficiary(ies) who shall receive a benefit upon the death of the
Participant. The amount of such benefit shall be the amount that would be
payable to such
beneficiary(ies) had the Participant retired on the day before his actual death
and elected option C under Section 6.6 with such beneficiary(ies) designated as
his or her contingent annuitants for a survivor benefit of 100%.
6.9 Form of Benefit Fixed as of Annuity Starting Date

  (a)   The form of any Plan benefit is fixed as of the Annuity Starting Date,
and is not subject to change, except with respect to the provision of any
survivor benefit under a QJSA or optional form of benefit.     (b)   Should a
QDRO become effective after a Participant’s Annuity Starting Date, the Plan
payments may be divided, as provided for under the QDRO, but the total monthly
payment that had been made monthly under Plan (before the QDRO) shall not be
changed.

-42-



--------------------------------------------------------------------------------



 



ARTICLE VII. EMPLOYEE CONTRIBUTIONS
7.1 Period of Participation
          The period of Contributing Participation of each Participant shall
continue from the date of its commencement to the date of his retirement under
the Plan or other termination of employment, or Participant election to
discontinue contributions.
7.2 Employee Contributions
          Each Participant who satisfies the requirements of Section 3.1(b)(2)
shall be eligible to be a Contributing Participant for any payroll period in
which he has Earnings in excess of $761.54 and elects to make a contribution,
determined in accordance with the following provisions:

  (a)   For contributions made on and after the Effective Date, each
Participant’s contribution shall be in an amount determined as follows:

  (1)   for each such payroll period an amount equal to the sum of (A) 1-3/4% of
the excess, if any, of the Contributing Participant’s Earnings for the payroll
period over $761.54, but not in excess of the Contribution Base Amount for the
payroll period, and (B) 31/2% of the excess, if any, of his Earnings for the
payroll period over the Contribution Base Amount for the payroll period; and    
(2)   for each such month beginning after the Contributing Participant’s 55th
birthday, an amount equal to the sum of (A) 2% of the excess, if any, of his
Earnings for the payroll period over $761.54, but not in excess of the
Contribution Base Amount for the payroll period, and (B) 4% of the excess, if
any, of his Earnings for the payroll period over the Contribution Base Amount
for the payroll period;

except that for any payroll period in which he has Earnings in excess of $761.54
a Contributing Participant’s contribution shall in no event be less than $5.00.
Notwithstanding the foregoing provisions of this Section, the following shall
apply:

  (b)   A Participant whose Earnings for any payroll period beginning after
March 13, 1987, are not in excess of $761.54 shall be permitted to make a
contribution for such payroll period only if he was a Participant in the Prior
Plan on August 31, 1982 (or had performed his first Hour of Service prior to
September 1, 1982, and elected to become a Contributing Participant on or before
December 1, 1982) who makes contributions without interruption until his
termination

-43-



--------------------------------------------------------------------------------



 



      of employment. If such a Contributing Participant discontinues his
contributions for any payroll period, he will be permitted to make contributions
thereafter only if his Earnings for a payroll period are in excess of $761.54.
Furthermore, if such a Participant terminates his participation for any reason
and again becomes a Participant, he will be permitted to make contributions
thereafter only if his Earnings for a payroll period are in excess of $761.54.

  (c)   A Contributing Participant shall not be required to make a contribution
for any payroll period commencing after the date on which he makes a Proper
Application to discontinue his contributions to the Plan. A Contributing
Participant who elects to discontinue making contributions may resume
contributions only (i) after the expiration of the 12-month period following the
month for which his last contribution was made, and (ii) he has made a Proper
Application, to resume his contributions to the Plan.

7.3 Withdrawal of Contributions

  (a)   Mandatory Distribution

  (1)   A Contributing Participant will receive a mandatory distribution of
amounts relating to his employee contributions, as described below.     (2)  
Such a mandatory distribution will be made with respect to those Contributing
Participants who incur a Severance from Service Date with no vested Basic
Benefit, and whose “Contribution Amount” (defined in this Section) does not
exceed $5,000 ($3,500 prior to January 1, 1998).     (3)   Any such mandatory
distribution shall be made as soon as is practicable, following the Severance
from Service Date.     (4)   A Participant’s “Contribution Amount” shall be
determined as the greater of:

  (A)   the employee contributions made by him under the Plan or the Prior Plan
together with interest (calculated under this Section) earned up to the first
day of the month in which the Severance from Service Date occurred, or     (B)  
the lump sum Actuarial Equivalent as of the Severance from Service Date of the
accrued benefit attributable to employee contributions under Code
Section 411(c)(2).

  (b)   Voluntary Withdrawals. If a Participant’s Contribution Amount (defined
in the preceding paragraph) is in excess of $5,000 ($3,500 prior to January 1,
1998), he may withdraw his

-44-



--------------------------------------------------------------------------------



 



      contribution amount within 60 days after his Severance from Service Date
upon Proper Application; provided, however, that if such Participant is legally
married, no withdrawal may be made unless the Eligible Spouse consents thereto
in accordance with Section 6.5.

  (c)   Restrictions on Withdrawals. No Contributing Participant shall be
permitted to withdraw his Contribution Amount under the Plan at any time

  (1)   while he is employed by an Employer or any Affiliate, or     (2)   after
he terminated employment, if he has completed five years of Eligibility Service.

  (d)   How to calculate interest with respect to withdrawals. Interest on
employee contributions shall be compounded annually and shall be computed from
the January 1 following the date of such contribution. Such interest shall be
computed at an annual rate as determined in accordance with the Prior Plan for
periods prior to March 13, 1987, and at an annual rate of 7% for Plan Year 1987.
Effective January 1, 1988, interest shall be calculated at an annual rate which
shall be the greater of 7% or 120% of the Federal mid-term rate per Code Section
411(c)(2)(C). Subject to the provisions of Section 7.5, if any Contributing
Participant shall withdraw his Contribution Amount after March 13, 1987, no
Contributory Benefit or other benefit shall thereafter be payable under the Plan
by reason of his being a Contributing Participant during the period in which
such contributions were made.

7.4 Repayment of Contributions Previously Withdrawn
          Notwithstanding anything to the contrary contained in the Plan, a
Former Participant who was a Contributing Participant and previously had
withdrawn his Contribution Amount from the Plan and who is re-employed by the
Employer as an Eligible Employee within five years of his prior Severance from
Service Date, may repay to the Plan prior to the fifth anniversary of his
re-employment date an amount equal to the amount of his previously withdrawn
Contribution Amount, plus interest, computed at the rate established with
respect to Section 411(c)(2)(C)(iii) of the Code, and compounded annually from
the date of such withdrawal. Upon making a repayment as described in the
foregoing sentence, such Eligible Employee again shall become a Contributing
Participant in the Plan and shall be reinstated with his original period of
Contributing Participation, and all other rights and obligations regarding his
Contributing Participation in the Plan, in all respects as if no withdrawal of
his Contribution Amount had been made.
7.5 Return of Contributions in Event of Death

-45-



--------------------------------------------------------------------------------



 



          If, upon the death of a Participant or Former Participant, no
Contributory Benefit is or will thereafter become payable under any provision of
the Plan, his Contribution Amount (as determined in accordance with this
Article) as of first day of the month in which the death of Participant occurs,
shall be returned as a death benefit to the Beneficiary.
7.6 Additional Death Benefit
          If the amount contributed to the Plan by a Contributing Participant or
Former Participant under this Article as determined as of the first day of the
month in which payments of his Annuity Starting Date, exceed the total amount of
all payments of Contributory Benefits and other benefits, including any QPSA,
made by reason of his Contributing Participation, then, upon the termination of
such payments, the excess shall be returned as a death benefit to the
Participant’s Beneficiary.

-46-



--------------------------------------------------------------------------------



 



ARTICLE VIII. THE TRUST, FUNDING AND CONTRIBUTIONS
8.1  Employer Contributions to the Trust Fund

  (a)   The Employer shall make Employer contributions under this Plan to the
Trust Fund at least once each quarter during each Plan Year. Notwithstanding the
preceding sentence, the Committee may direct that contributions be made on a
different schedule, as permitted by the Code, without formal Plan amendment.    
(b)   The amount of such Employer contributions shall be the amount recommended
by the Plan’s enrolled actuary, in compliance with the Code and ERISA, to fund
Plan benefits.     (c)   An enrolled actuary hired by the Committee shall make
an annual actuarial valuation to estimate the Employer contributions necessary
under this Article.

8.2   Employee Contributions to the Trust Fund

  (a)   The Employer shall make contributions under this Plan to the Trust Fund
of employee contributions at least once per month. Notwithstanding the preceding
sentence, the Committee may direct that contributions be made on a different
schedule, as permitted by the Code, without formal Plan amendment.     (b)   The
amount of such employee contributions shall be in the amount withheld from the
employee’s earnings pursuant to Article VII.

8.3   The Trust

  (a)   Amounts contributed to the Trust shall be managed and invested,
according to the Trust Agreement.     (b)   The Company shall, to the extent
allowed under the Trust, establish a funding policy and method, consistent with
the objectives of the Plan the applicable requirements of ERISA and the Code.

-47-



--------------------------------------------------------------------------------



 



ARTICLE IX. AMENDMENT AND TERMINATION
9.1  Power to Amend Plan

  (a)   The Company, by action of the Board, may, subject to this Section, at
any time modify or amend, in whole or in part, any or all of the provisions of
the Plan. Any such amendment shall be by an instrument in writing executed by
the Board, under its by-laws. Upon the execution of any such instrument, the
Plan shall be deemed to have been amended in the manner therein set forth.    
(b)   The Employer, the Trustee and each employee, Participant, Former
Participant, Eligible Spouse, Beneficiary or any person claiming under or
through any of the foregoing shall be bound by any such amendment. However, no
such amendment shall make it possible for any of the assets of the Trust Fund to
be used for or diverted to purposes other than for the exclusive benefit of
Participants and their beneficiaries, increase the duties or responsibilities of
the Trustee without its consent thereto, or adversely affect any benefits
accrued by any Participant prior to such amendment, except as provided in
Article XI.     (c)   Amendments and changes in the Plan’s rules and procedures
may be made by the Committee and by Employer human resource personnel or
benefits representatives, within their sole discretion under Article II, without
formal Plan amendment.

9.2  Power to Terminate Plan

  (a)   Although the Company intends to maintain the Plan indefinitely, the
Company, by action of the Board, may terminate the Plan in its entirety or
terminate the participation in the Plan of any Employer with respect to its
employees. Any Employer other than the Company, by action of its board of
directors, may terminate its participation in the Plan with respect to its
employees.

9.3  Allocation of Assets Upon Termination

  (a)   General rule. In the event of termination of the Plan, the Committee
shall, allocate the assets of the Trust Fund that are available among the
applicable Participants, Former Participants, and appropriate Beneficiaries in
the manner set forth in Section 4044 of ERISA.     (b)   Full vesting upon
termination or partial termination. Upon termination or partial termination of
the Plan (as defined by the Code) as to any Participants hereunder, all rights
of such

-48-



--------------------------------------------------------------------------------



 



      Participants to their accrued Plan benefits theretofore accrued shall
become non-forfeitable to the extent then funded.

9.4  Reversion to Employer
          Any Trust Fund assets which remain by reason of actuarial error after
all liabilities of the Plan to applicable Participants, Former Participants, and
other persons have been satisfied and all expenses of terminating the Plan as to
any such persons and liquidating the Trust Fund assets have been paid, shall
upon direction of the Committee be paid to the applicable Employer, provided
such payment does not contravene any applicable provisions of law.

-49-



--------------------------------------------------------------------------------



 



ARTICLE X. LIMITATION OF BENEFITS
10.1  Construction
          The purpose of this Article is to comply with the provisions of Code
Section 415, and all terms and provisions of this Article shall be interpreted
and construed consistently with said provisions. The provisions of this Article
shall apply notwithstanding any contrary provision of the Plan.
10.2  Definitions
          Solely for the purposes of this Article:
Annual Addition. “Annual Addition” means the sum for any Limitation Year of
(a) employer contributions to a plan (or portion thereof) subject to Code
Section 415(c) maintained by an Employer or Affiliate, (b) forfeitures under all
such plans (or portions thereof), if any, credited to employee accounts,
(c) employee contributions under all such plans (or portions thereof), and
(d) amounts described in Code Section 419A(d)(2) (relating to post-retirement
medical benefits of Key Employees (as defined in the Article entitled “Top Heavy
Provisions.”)) or allocated to a pension plan individual medical account
described in Code Section 415(l) to the extent includable for purposes of Code
Section 415(c)(2). The employee contributions described in clause (c) shall be
determined without regard to (i) any rollover contributions, (ii) any repayments
of loans, or (iii) any prior distributions repaid to a plan upon the exercise of
buyback rights. Employer and employee contributions taken into account as Annual
Additions shall include “excess contributions” as defined in Code
Section 401(k)(8)(B), “excess aggregate contributions” as defined in Code
Section 401(m)(6)(B) and “excess deferrals” as described in Code Section 402(g)
(to the extent such deferrals are not distributed to the Participant before the
April 15th following the end of the taxable year of the Participant in which
such deferrals were made), regardless of whether such amounts are distributed or
forfeited. The Annual Additions for any year beginning before January 1, 1987
shall be determined under the law as in effect for such year and shall not be
recomputed to treat all employee contributions as Annual Additions.
Compensation Limit. “Compensation Limit” means 100% of the Participant’s average
annual Earnings for the three (3) consecutive years in which his Earnings were
highest.
Dollar Limit. “Dollar Limit” means, subject to the Section of this Article
entitled “Protection of Current Accrued Benefit,” $90,000 as adjusted from time
to time (beginning in 1988) to reflect increases in the cost of living pursuant
to applicable regulations. The adjustment required pursuant to the preceding
sentence for any year shall be the cost of living adjustment which is effective
as of the January 1 which

-50-



--------------------------------------------------------------------------------



 




occurs in such year. No such adjustment shall be taken into account before the
year for which such adjustment first takes effect.
Earnings. “Earnings” for any year shall have the meaning set forth in Treas.
Reg. § 1.415-2(d)(11)(i).
10.3  Limitation on Annual Benefits

  (a)   Unadjusted Limit. If a Participant’s Plan benefit is payable as a single
life annuity or a QJSA, the annual amount of benefit payable to the Participant
shall not exceed the lesser of the Dollar Limit or the Compensation Limit.    
(b)   Optional Payment Forms. If a Participant’s Plan benefit is payable in any
form other than a single life annuity or a QJSA, the annual amount of benefit
payable to the Participant shall not exceed the Actuarial Equivalent of a single
life annuity which does not exceed the lesser of the Dollar Limit or the
Compensation Limit. In making such actuarial adjustment, (a) the actuarial
assumptions used shall be those set forth in the Plan, as appropriate according
to the form and date of payment, provided that the interest assumption used
shall generally not be less than 5%, and (b) no adjustment shall be made for any
ancillary benefit provided under the Plan (if applicable) which is not directly
related to retirement benefits, including, without limitation, disability
benefits, medical benefits, and pre-retirement death benefits, and any death
benefit coverage described in the Plan.     (c)   Multi-employer Plans. Any
benefits provided under any multi-employer plan to which an Employer or any
Affiliate is a party shall be taken into account under this Article only to the
extent that the benefits provided under such plan exceed the benefits that would
have been provided under such plan if the Participant had no service with an
Employer or any Affiliate.

10.4  Adjustments for Early or Late Payment

  (a)   Payments Starting Before Social Security Retirement Age But After Age
62. If a Participant’s Plan benefit begins before his Social Security Retirement
Age but on or after the date he attains age 62, the Dollar Limit shall be
reduced: (a) if the Participant’s Social Security Retirement Age is 65, by 5/9th
of 1% for each month by which the commencement of payment of his Plan benefit
precedes the month in which he attains age 65; or (b) if the Participant’s
Social Security Retirement Age is 66 or 67, by 5/9th of 1% for each of the first
36 months and 5/12th of 1% for each additional month by which the commencement
of

-51-



--------------------------------------------------------------------------------



 



      payment of his Plan benefit precedes the month in which he attains his
Social Security Retirement Age.

  (b)   Payments Starting Before Age 62. If a Participant’s Plan benefit begins
before age 62, the Dollar Limit shall be reduced in accordance with applicable
regulations (using the actuarial assumptions set forth in the Actuarial
Equivalent, this Plan, provided that the interest assumption used shall be not
less than 5%), so that it is equivalent to the Dollar Limit as applied to a
pension beginning at age 62.     (c)   Payments Starting After Social Security
Retirement Age. If a Participant’s Plan benefit begins after his Social Security
Retirement Age, the Dollar Limit shall be increased in accordance with
applicable regulations (using the actuarial assumptions set forth in the
Actuarial Equivalent, provided that the interest assumption shall not exceed 5%)
so that it is actuarially equivalent to the Dollar Limit as applied to a pension
beginning at his Social Security Retirement Age.

10.5  Conditional Exemption for Pensions Under $10,000
          The Compensation Limit shall not be applicable to any Plan benefit
with respect to a Participant for any year if (a) the annual amount of
employer-provided retirement benefits payable with respect to such Participant
under this Plan and all other defined benefit plans of all Employers and
Affiliates does not exceed $10,000 for such year or any prior year, and (b) such
Participant never participated in any defined contribution plan maintained by
any Employer or Affiliate.
10.6  Participants with Fewer Than Ten Years of Service
          If a Participant has fewer than 10 years of Service in the aggregate
with all Employers and Affiliates at the time his Plan benefit starts, the
Compensation Limit and the $10,000 limit described in the Section of this
Article entitled “Conditional Exemption for Pensions under $10,000” shall be
adjusted by multiplying such amounts by a fraction (a) the numerator of which is
the Participant’s number of years of Service (and fraction thereof) and (b) the
denominator of which is 10. In no event shall such fraction be less than 1/10th.
10.7  Participants with Fewer Than Ten Years of Participation
          If a Participant has been credited with fewer than 10 “Years of
Participation,” the Dollar Limit shall be adjusted by multiplying such amount by
a fraction (a) the numerator of which is the Participant’s number of Years of
Participation in the Plan (and fraction thereof) and (b) the denominator of
which is

-52-



--------------------------------------------------------------------------------



 




10. In no event shall such fraction be less than 1/10th. “Years of
Participation” means years of Service for which the Participant is credited with
future Service benefits excluding any such year of Service credited (a) for a
Plan Year prior to the Plan Year in which the individual first became a
Participant, (b) for any period of disability during which the Participant was
not permanently and totally disabled (within the meaning of section 22(e)(3) of
the Code), and (c) for any period prior to the Effective Date.
10.8  Benefits Payable under More Than One Defined Benefit Plan
          If benefits that are subject to the limitations of Code Section 415
are payable under any other defined benefit plan maintained by an Employer or
Affiliate, the benefits payable under this Plan, as limited by this Article,
shall be subject to further limitation in order that the amount of
employer-provided benefits payable under all defined benefit plans maintained by
all Employers and Affiliates shall not, in the aggregate, exceed the benefit
limitations described in this Article. If a reduction in the benefits under such
defined benefit plans in the aggregate is thus required, such reduction shall be
applied in the reverse order in which benefits under such plans would otherwise
accrue except as any such other plan may otherwise expressly provide, provided
that benefits under any multi-employer plan shall be reduced last.
10.9  Participation in Defined Contribution Plan

  (a)   Combined Limitation. Prior to January 1, 2000 and subject to the later
paragraph of this Subsection, entitled “Adjustment of Defined Contribution Plan
Fraction,” if a Participant has at any time been a Participant in one or more
defined contribution plans maintained by an Employer or Affiliate (including any
plan so considered as a result of any employee contributions to a defined
benefit plan) the sum of his Defined Contribution Plan Fraction and Defined
Benefit Plan Fraction as of the close of any year shall in no event exceed 1.0.
In order to prevent such sum from exceeding 1.0, benefits under this Plan shall
be reduced to the extent necessary for that purpose. Such reduction shall be
made prior to any reduction of allocations of Annual Additions under such
defined contribution plans which would otherwise be made in order to prevent
such sum from exceeding 1.0.     (b)   Defined Contribution Plan Fraction
Determination. For purposes of this Section, a Participant’s “Defined
Contribution Plan Fraction” shall be determined as follows:

  (1)   Numerator. For any year, the numerator shall be the sum of the Annual
Additions to the Participant’s account(s) under all such defined contribution
plans maintained by any Employer or Affiliate in such year and in all prior
years.

-53-



--------------------------------------------------------------------------------



 



  (2)   Denominator. For any year, the denominator shall be the sum of the
lesser of the following amounts, determined for such year and for each prior
year of service with all Employers and Affiliates as if the Participant were
covered by a defined contribution plan maintained by such Employers or
Affiliates for all such years, but were not covered by any defined benefit plan
for any such year:

  (A)   one hundred and twenty-five percent (125%) of the maximum dollar
limitation applicable to defined contribution plan allocations for such year (as
provided in Code Section 415(c)(1)(A) determined without regard to section
415(c)(6)), or     (B)   thirty-five percent (35%) of the Participant’s Earnings
for such year.

  (c)   Notwithstanding the foregoing, in computing the denominator of the
Defined Contribution Plan Fraction for any year ending after 1982, the Committee
may elect to determine the portion of such denominator which relates to 1982 and
prior years under the method described in Code Section 415(e)(6), in lieu of the
method described above. Such election may be made at such time and in such
manner as may be provided in applicable Treasury regulations.     (d)   Defined
Benefit Plan Fraction Determination. For purposes of this Section, a
Participant’s “Defined Benefit Plan Fraction” shall be determined as follows for
any year:

  (1)   Numerator. The numerator shall be the total projected annual benefit (as
defined in Code Section 415(b)(2)) of the Participant under all defined benefit
plans maintained by any Employer or Affiliate as of the close of such year, as
determined for each such plan for purposes of Code Section 415(e)(2)(A),
disregarding benefits derived from employee contributions.     (2)  
Denominator. The denominator shall be the lesser of the following amounts:

  (i)   one hundred and twenty-five percent (125%) of the Dollar Limit,
determined after giving effect to the Section of this Article entitled
“Protection of Current Accrued Benefit”, or     (ii)   one hundred and forty
percent (140%) of the Compensation Limit.

For purposes of computing the denominator of the Defined Benefit Plan Fraction,
(A) the Dollar Limit and the Compensation Limit shall be determined as if years
of Service for purposes of the Section of this Article entitled “Participants
with Fewer than Ten Years of Service” included future years before the
Participant will attain age 65, provided that the year in which the Participant
will attain age 65 shall not count as a future year unless it

- 54 -



--------------------------------------------------------------------------------



 



can be reasonably anticipated that the Participant will receive a year of
Service for such year and (b) the Dollar Limit shall be determined as if all
years of Service (determined after application of clause (A) above) were Years
of Participation (and fractions thereof) solely for purposes of the Section of
this Article entitled “Participants with Fewer than Ten Years of Participation.”

  (e)   Adjustment of Defined Contribution Plan Fraction. If the sum of a
Participant’s Defined Benefit Plan Fraction and Defined Contribution Plan
Fraction determined as of December 31, 1986 would have exceeded 1.0 had the
provisions of this Article as in effect after December 31, 1986 been used to
compute such sum, an amount shall be subtracted from the numerator of the
Defined Contribution Plan Fraction (not exceeding such numerator) so that the
sum of the Defined Contribution Plan Fraction and Defined Benefit Plan Fraction
as of the first day of the Limitation Year beginning in 1987 does not exceed
1.0. Such amount shall be equal to the product of:

  (1)   the sum of the Defined Contribution Plan Fraction plus the Defined
Benefit Plan Fraction as of the determination date minus one, times     (2)  
the denominator of the Defined Contribution Plan Fraction as of the
determination date.

10.10 Limitation Year
          All determinations under this Article shall be made by reference to
the Limitation Year, which shall be the Plan Year.
10.11 Protection of Current Accrued Benefit
          If a Participant’s Plan benefit, determined as if the Participant had
terminated employment as of the close of 1986 and expressed in the form of a
Qualified Joint and Surviving Spouse Annuity or a single life annuity, as of
January 1, 1987, exceeds the limitations of this Article, then the Dollar Limit
with respect to such participant shall be equal to his Plan benefit determined
as described in this Section. The Dollar Limit as so determined shall include
optional benefit forms and early retirement benefits or retirement subsidies
that are protected under Code Section 411(d)(6), whether or not the Participant
has met all the requirements to qualify for such forms or benefits or subsidies,
if and to the extent that they remain so protected as of the date on which the
limitations of this Article are applied.
10.12 Rules Regarding 25 Top-Paid Employees

- 55 -



--------------------------------------------------------------------------------



 



  (a)   For purposes of this Section, the following terms shall have the
indicated meaning:

Benefits. The term “Benefits” means the sum of the Participant’s accrued benefit
and all other benefits to which he is entitled under the Plan.
Restricted Participant. The term “Restricted Participant” means, with respect to
a Plan Year, a Highly Compensated Employee who is a Participant and who, if
there are more than 25 Highly Compensated Employees, is one of the 25 Highly
Compensated Employees with the highest Total Annual Pay. An individual who is a
Restricted Participant in a Plan Year shall be a Restricted Participant in a
subsequent Plan Year only if he satisfies the conditions of the previous
sentence in that subsequent Plan Year. If more than one individual has the same
Total Annual Pay, the younger individual shall be deemed to have the higher
Total Annual Pay.
Total Annual Pay. The term “Total Annual Pay” means, with respect to any Plan
Year, (a) in the case of a Highly Compensated Employee who is not currently
employed by an Employer or an Affiliate, the greater of his Earnings (as defined
in this Article) for the Plan Year he ceased to be employed by an Employer or an
Affiliate or his Earnings for the Plan Year immediately preceding such Plan Year
and (b) in the case of a Highly Compensated Employee who is currently employed
by an Employer or an Affiliate, the greater of his Earnings for the Plan Year in
question or for the prior Plan Year.

  (b)   Limitation on Distributions. Subject to the further provisions of this
Section, a Restricted Participant may not receive his benefits under this Plan
in the form of a single sum payment, or other benefit form under which payments
during a single year would exceed the annual payments that would be made on
behalf of the Participant under a single life annuity that is the Actuarial
Equivalent of his Benefits (other than benefits described in paragraph (c)(1) of
this Section.     (c)   Application of Limitation. The limitation of this
Section shall not apply to:

  (1)   payment of benefits attributable to transferred balances from defined
contribution plans or to employee contributions,     (2)   any payment, if the
value of Plan assets after such payment equals or exceeds 110 percent of the
value of the Plan’s “current liabilities” (within the meaning of Code
Section 412(l)(7)), or     (3)   any payment, if the value of the Restricted
Participant’s benefits is less than one percent of the value of such “current
liabilities.”

- 56 -



--------------------------------------------------------------------------------



 



  (d)   Changes in Law. In the event that Congress should provide by statute, or
the Internal Revenue Service should provide by regulation or ruling, that the
limitations set forth in this section are no longer necessary for the Plan to
meet the requirements of Code Section 401(a) or other applicable provisions of
the Code then in effect, such limitations shall become void and shall no longer
apply without the necessity of further amendment to the Plan.

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE XI. GENERAL PROVISIONS
11.1 No Contract of Employment
          Nothing contained in the Plan shall be construed as a contract of
employment between the Employer and any employee, and the Plan shall not afford
an employee a right of continued employment with the Employer.
11.2 Employer Not Liable for Plan Benefits
          All benefits payable under the Plan shall be paid or provided for
solely from the Trust Fund, and the Employer assumes no liability or
responsibility therefor.
11.3 Exclusive Benefit and Return of Employer Contributions

  (a)   Except as provided in this Section, the assets of the Trust Fund shall
be used for the exclusive purposes of providing Plan benefits to Participants
and their Beneficiaries and defraying reasonable expenses of administering the
Plan.     (b)   All Plan contributions are conditioned on their deductibility
under Code Section 404.     (c)   Contributions may be returned to the Employer
only:

  (1)   if a contribution is made to the Trust Fund by the Employer by a mistake
of fact, then such contribution may be returned to the Employer within one year
after the payment of the contribution;     (2)   if any part or all of a
contribution is disallowed as a deduction under Code Section 404, then to the
extent a contribution is disallowed as a deduction it may be returned to the
Employer within one year after the disallowance;     (3)   if the Internal
Revenue Service initially determines that the Plan does not meet the
requirements of Code Section 401(a), the Plan shall be null and void from the
Effective Date and any contributions shall be returned to the Employer less
expenses paid unless the Company elects to make the changes to the Plan
necessary to receive a determination from the Internal Revenue Service that the
requirements of Section 401(a) are met;

- 58 -



--------------------------------------------------------------------------------



 



  (4)   if the Plan has been terminated, and the rules set out in Section 9.4
are met, then the excess Plan assets shall revert to the Employer.

11.4 Tax Withholding
          The Committee hereby specifically delegates to the Trustee the
responsibility to be liable for income tax withholding, and to withhold the
appropriate amount from any payment made from the Trust to any payee under the
provisions of applicable law and regulation.
11.5 Incompetency or Minority of Payee

  (a)   In the event the Committee determines in its discretion that any
Participant or Beneficiary, receiving or entitled to receive benefits under the
Plan is incompetent to care for his affairs, and in the absence of the
appointment of a legal guardian of the property of the incompetent, benefit
payments due under the Plan (unless prior claim thereto has been made by a duly
qualified guardian, committee or other legal representative) may be made to the
Eligible Spouse, parent, brother or sister or other person, including a hospital
or other institution, deemed by the Committee to have incurred or to be liable
for expenses on behalf of such incompetent     (b)   In the absence of the
appointment of a legal guardian of the property of a minor, any minor’s share of
benefits payable under the Plan may be paid to such adult or adults as in the
discretionary opinion of the Committee have assumed the custody and principal
support of such minor.     (c)   The Committee, however, in its sole discretion,
may require that a legal guardian for the property of any such incompetent or
minor be appointed, before authorizing the payment of benefits in such
situations.     (d)   If the Committee is in doubt as to the right of any person
to receive a Plan benefit, the Committee may direct the Trustee to retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may direct the Trustee to pay such amount into any
court of appropriate jurisdiction.     (e)   The Trustee shall not be required
to verify or insure that any distributions made to any third parties under this
Section are applied for the benefit of such minor or incompetent or
incapacitated Beneficiary.

- 59 -



--------------------------------------------------------------------------------



 



11.6 Missing Payees
          If all or portion of a Participant’s vested Plan benefit becomes
payable under the Plan and the Committee after a reasonable search cannot locate
the Participant (or his Beneficiary if such Beneficiary is entitled to payment),
then, five years after the Participant’s benefit first became payable under the
Plan, a notice shall be mailed to the last known address of the Participant. If
the Participant does not respond within three months, the Committee may elect,
upon advice of counsel, to remove all records of the Participant’s accrued
benefit from the Plan’s current records and that benefit shall be used to offset
future Employer contributions. If the Participant or his Beneficiary
subsequently presents a valid claim for benefits to the Committee, the Committee
shall restore and pay the appropriate Plan benefit.
11.7 Alienation and QDROs

  (a)   Except as provided in this Section, no accrued Plan benefit whether
vested or not, shall be subject to alienation, assignment, pledging,
encumbrance, attachment, garnishment; including but not limited to execution,
sequestration, or other legal or equitable process, or transferability by
operation of law in the event of bankruptcy, insolvency or otherwise.     (b)  
The provisions of the preceding paragraph shall not prevent the creation,
assignment or recognition of any individual’s right to a benefit payable with
respect to a Participant pursuant to a Qualified Domestic Relations Order
(QDRO) or any appropriate domestic relations order entered before January 1,
1985.     (c)   “Qualified Domestic Relations Order” or “QDRO” shall mean any
judgment, decree or order which (1) meets the basic requirements of Code Section
414(p) and further (2) meets the QDRO requirements set out in the Plan
procedures, concerning domestic relations orders, as determined by the final,
discretionary authority of the Committee.     (d)   The Committee shall
establish reasonable procedures to determine whether a domestic relations order
is a QDRO and to administer distributions under a QDRO. If any domestic
relations order is received by the Plan, the Committee shall (1) promptly notify
the Participant and any Alternate Payee that the order has been received and of
the Plan’s procedures for determining whether the order is a QDRO and (2) notify
the Participant and each Alternate Payee (or their representatives) of the
Committee’s determination.     (e)   “Alternate Payee” shall mean any Eligible
Spouse, former Eligible Spouse, child or other dependent of a Participant
recognized by a proper domestic relations order as having a right to receive
all, or a portion of, a Participant’s benefits under the Plan, as prescribed
under Code Section 414(p).

- 60 -



--------------------------------------------------------------------------------



 



  (f)   Should any court order be issued after a Participant’s or Alternate
Payee’s death, it will be considered a QDRO only if it (1) relates to and
reflects an earlier order issued before death, and (2) meets the QDRO
requirements.     (g)   The Committee shall have final, discretionary authority
to administer and interpret any QDRO, including any uncertain terms.

11.8 Notice to Committee, Elections
          Any election made or notice given by a Participant pursuant to the
Plan shall be in writing to the Committee or to such representative as may be
designated by it for such purpose and shall be deemed to have been made or given
on the date received by the Committee or its representative.
11.9 Merger or Transfer With Other Plans
          The Board shall have the power to completely or partially merge or
consolidate this Plan with any other Plan. In the event of any merger or
consolidation of the Plan with, or a transfer of the assets and liabilities of
the Plan to, any other plan, each Participant must (if such other plan were
terminated immediately after such merger, consolidation or transfer) receive a
benefit under such other plan which is equal to or greater than the benefit he
would have been entitled to receive under the Plan (if the Plan had been
terminated immediately prior to such merger, consolidation or transfer).
11.10 Fiduciaries
          Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan.
11.11 Plans Shall Comply with Law; and Choice of Law
          It is intended that the Plan conform to and meet the applicable
requirements of ERISA and the Code. Except to the extent preempted by ERISA, the
validity of the Plan or of any of its provisions shall be determined under, and
it shall be construed and administered according to, the laws of the State of
New York (including its statute of limitations and all substantive and
procedural law, and without regard to its conflict of laws provisions).
11.12 Qualified Military Service .

- 61 -



--------------------------------------------------------------------------------



 



          Effective December 12, 1994, notwithstanding any other provision of
the Plan to the contrary, contributions, benefits and service credited with
respect to qualified military service will be provided in accordance with Code
Section 414(u).
11.13 Gender and Number
          Whenever any words are used herein in the masculine gender, they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
11.14 Headings of Sections and Articles
          The headings of Sections and Articles are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
11.15 Illegality of Particular Provisions
          The illegality of any particular provision of this Plan shall not
affect the other provisions thereof, but the Plan shall be construed in all
respects as if such invalid provision were omitted.
11.16 Receipt and Release for Payments
          Any payment to any Participant, his legal representative, Beneficiary,
or to any guardian or committee appointed for each Participant, or Beneficiary
in accordance with the provisions of this Plan shall, to the extent thereof, be
in full satisfaction of all claims hereunder against the Trustee and the
Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.
11.17 Action by the Employer

- 62 -



--------------------------------------------------------------------------------



 



          Whenever the Employer under the terms of this Plan is permitted or
required to do or perform any act or matter or thing, it shall be done and
performed by a person duly authorized by its legally constituted authority.
11.18 Mistaken Payments
          No Participant or Beneficiary shall have any right to any payment made
(1) in error, (2) in contravention to the terms of the Plan, the Code, or ERISA,
or (3) because the Committee or its delegates were not informed of any death.
The Committee shall have full rights under the law and ERISA to recover any such
mistaken payment, and the right to recover attorney’s fees and other costs
incurred with respect to such recovery. Recovery shall be made from future Plan
payments, or by any other available means.
11.19 Participants and Beneficiaries Bound by the Plan
          All employees, Participants, Beneficiaries, as well as their heirs,
successors, and assigns shall be bound by the terms of this Plan.
11.20 Direct Rollover Distributions to Other Plans or IRAs

  (a)   General Rules. This Section applies to distributions made on or after
January 1, 1993. A Distributee (as defined in this Section) may elect, under
Plan procedures, to have all or any portion of his proper Plan distribution
transferred in a trust-to-trust transfer from the Trust Fund to another
qualified plan, certain “IRAs” and certain other vehicles, subject to the
restrictions of this Section.     (b)   Definition of “Distributee”. For the
purposes of this Section only, a “Distributee” is a Participant, Former
Participant, surviving Eligible Spouse, or Alternate Payee, who is eligible
under the Plan and Plan procedures to receive any Plan distribution.
Distributees shall not include any other non-Eligible Spouse Beneficiary.    
(c)   Limits on Distributions Eligible for Direct Rollover. Generally, all or
any portion of the accrued, vested Plan benefit payment attributable to the
Distributee would be eligible for a trust-to-trust transfer under this Section,
provided that the amount is includible in gross income. However, the following
distributions are not eligible:

  (1)   periodic payments paid out over the life or life expectancy of the
Distributee (or joint lives of the Distributee and his Beneficiary);

- 63 -



--------------------------------------------------------------------------------



 



  (2)   equal installment payments scheduled to be made over ten or more years;
    (3)   all of any distribution paid to any Distributee during or after the
year that the Participant reaches, or would have reached, age 701/2; or     (4)
  the portion of any distribution that is required to be paid under Code
Section 401(a)(9).

  (d)   Limits on recipient plans and IRAs. A trust-to-trust transfer from the
Trust Fund under this Section can be made only to the trustee or custodian of
one of the following “eligible retirement plans” listed below, provided that the
transfer is made under Plan procedures, and that the trustee or custodian
accepts the trust-to-trust transfer. However, only one trust-to-trust transfer
can be made with respect to any single distribution. Such “eligible retirement
plans” are:

  (1)   a qualified, employer, defined contribution plan;     (2)   an
individual retirement account or “IRA,” which holds or which will hold only
amounts attributable to qualified employer plans, as described by Code
Section 408(d)(3);     (3)   an individual retirement annuity described in Code
Section 408(b); and     (4)   an annuity plan described in Code Section 403(a).

  (e)   Limits on direct rollovers made by surviving Eligible Spouses.
Distributees who are surviving Eligible Spouses, but who are not alternate
payees as described by Code Section 414(p), will be able to elect a
trust-to-trust transfer only to an IRA or an individual retirement annuity,
subject to all of the preceding rules of this Section.

- 64 -



--------------------------------------------------------------------------------



 



     ARTICLE XII. SPECIAL PROVISIONS FOR GOODYEAR PARTICIPANTS
12.1 Reductions for Goodyear Plan Benefits
          If any employee, former employee, Participant or Former Participant,
or the Eligible Spouse, Beneficiary or any other person or trust claiming under
or through any of the foregoing, who is entitled to any benefit under this Plan,
is or shall become, or upon application would become, entitled to any benefit
under the Goodyear Plan attributable to employment with The Goodyear Tire &
Rubber Company or any subsidiary or affiliate thereof for any period prior to
March 13, 1987 which has been credited as Eligibility Service for the purpose of
calculating any pension, benefit or other payment under this Plan, then the
amount of such pension, benefit or other payment determined in accordance with
the provisions of this Plan and otherwise payable to such person or trust at any
time or for any period shall be reduced by the amount (or the Actuarial
Equivalent of such amount, if applicable) of any pension, benefit or other
payment paid or payable to him or that would upon application become payable to
him under the provisions of the Prior Plan at such time or for the corresponding
period as determined under the terms of this Plan.
12.2 Miscellaneous Provisions Regarding Goodyear Plan Participants
          This Section shall apply only to an employee or Participant hereunder
who is also an employee or Participant (or equivalent term) as defined in the
Goodyear Plan. If upon such employee’s separation from service or subsequent
death he (or his Eligible Spouse or Beneficiary) is eligible for a benefit under
this Plan and under the Goodyear Plan, such employee’s or other persons’s
benefit under this Plan shall commence on the same date and shall be payable in
the same form of payment as shall apply to his benefit under the Goodyear Plan;
provided, however, that if such person’s pension, benefit or other payment under
this Plan is payable at a date prior to the date his pension, benefit or other
payment can be paid under the Goodyear Plan, for purposes of calculating the
applicable reduction under the previous Section, he shall be deemed to have
elected to receive his benefit at the earliest date permitted under the Goodyear
Plan and in the same form of payment as is applicable under this Plan.

- 65 -



--------------------------------------------------------------------------------



 



ARTICLE XIII. “TOP-HEAVY” PROVISIONS
13.1 Applicable Plans Included in Determination of “Top Heavy” Status
          For purposes of this Article, “Applicable Plans” shall include
(a) each plan of any Employer or Affiliate in which a Key Employee (as defined
in the next Section for this Plan, and as defined in Code Section 416(i) for
each other Applicable Plan) participates and (b) each other plan of any Employer
or Affiliate which enables any plan described in clause (a) of this sentence to
meet the requirements of Code Section 401(a)(4) or 410. Any plan not required to
be included under the preceding sentence may also be included, at the option of
the Committee, provided that the requirements of Code Sections 401(a)(4) and 410
continue to be satisfied for the group of Applicable Plans after such inclusion.
Applicable Plans may include terminated plans, frozen plans and, to the extent
that benefits are provided with respect to Service with an Employer or
Affiliate, multi-employer plans (described in Code Section 414(f)) and multiple
employer plans (described in Code Section 413(c)) to which an Employer or
Affiliate makes contributions.
13.2 “Key Employee”

  (a)   For purposes of this Article, “Key Employee” shall mean an employee
(including a former employee, whether or not deceased) of an Employer or an
Affiliate who, at any time during a given Plan Year or any of the four
(4) preceding Plan Years, is one or more of the following:     (b)   An officer
of an Employer or an Affiliate having “compensation” (as defined in Code
Sections 415(b)(1)(A) and 415(d) (“Top-Heavy Compensation”) greater than fifty
percent (50%) of the maximum dollar limitation described in the Article entitled
“Limitation of Benefits” for any such Plan Year; provided, that the number of
employees treated as officers shall be no more than fifty (50) or, if fewer, the
greater of three (3) employees or ten percent (10%) of the employees (including
leased employees as described in Sections 15.1 and 15.2), exclusive of employees
described in Code Section 414(q)(8).     (c)   One of the ten (10) employees
(a) having Top-Heavy Compensation of more than the maximum dollar limitation for
defined contribution plans in effect under Code Section 415(c)(1)(A) and
(b) owning (or considered as owning, within the meaning of Code Section 416(i)),
the largest percentage interests in value of an Employer or an Affiliate,
provided that such percentage interest exceeds one-half percent (.5%) in value.
If two (2) employees have the same interest in an Employer or an Affiliate, the
employee having the greater Top-Heavy Compensation shall be treated as having
the larger interest.

- 66 -



--------------------------------------------------------------------------------



 



  (d)   A person owning or considered as owning, within the meaning of Code
Section 416(i), more than five percent (5%) of the outstanding stock of an
Employer or an Affiliate, or stock possessing more than five percent (5%) of the
total combined voting power of all stock of the corporation (or having more than
five percent (5%) of the capital or profits interest in any Employer or
Affiliate that is not a corporation, determined under similar principles).    
(e)   A one-percent (1%) owner of an Employer or Affiliate having Top-Heavy
Compensation of more than $150,000. “One-percent owner” means any person who
would be described in the preceding paragraph if “one percent (1%)” were
substituted for “five percent (5%)” in each place where it appears therein.

13.3 “Top Heavy” Test
          In any Plan Year beginning January 1, 1984 or thereafter during which
the sum, for all Key Employees (as defined in this Section and as defined in
Code Section 416(i) for each other Applicable Plan) (and their beneficiaries) of
the present value of the cumulative accrued benefits under all Applicable Plans
which are defined benefit plans (determined based on an interest assumption of
five percent (5%) and the UP-1984 mortality table) and the aggregate of the
accounts under all Applicable Plans which are defined contribution plans,
exceeds sixty percent (60%) of a similar sum determined for all participants in
such plans (but excluding participants who are former Key Employees), the Plan
shall be deemed “Top Heavy”. Solely for purposes of determining whether this
Plan or any other Applicable Plan is “Top Heavy” for a given Plan Year, the
accrued benefit of a participant other than a Key Employee shall be determined
under (a) the method, if any, that uniformly applies for accrual purposes under
all Applicable Plans that are defined benefit plans maintained by any Employer
or Affiliate, or (b) if there is no method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional rule of
Code Section 411(b)(1)(C).
13.4 Determination Dates
          The determination as to whether this Plan is “Top Heavy” for a given
Plan Year shall be made as of the last day of the preceding Plan Year (the
“Determination Date”); and other Applicable Plans shall be included in
determining whether this Plan is “Top Heavy” based on the determination date (as
defined in Code Section 414(g)(4)(C)) for each such plan which occurs in the
same calendar year as such Determination Date for this Plan. The date on which
plan benefits are valued for the purpose of determining the topheaviness of any
Applicable Plan which is a defined benefit plan shall be the most recent
valuation date used for determining such plan’s minimum funding requirements
that occurs during the 12-month period ending on the Determination Date. The
date on which plan assets are valued for the purpose of determining the
topheaviness of an Applicable Plan which is a defined contribution plan

- 67 -



--------------------------------------------------------------------------------



 



is the most recent valuation date used for valuing plan assets that occurs
during the 12-month period ending on the Determination Date.
13.5 Add-Back of Prior Distributions
          Subject to the next Section, distributions from the Plan or any other
Applicable Plan during the 5-year period ending on the applicable determination
date shall be taken into account in determining whether the Plan is “Top Heavy.”
13.6 Former Employees Disregarded after Five Plan Years
          For Plan Years beginning on or after January 1, 1985, benefits and
distributions under this Plan or any other Applicable Plan shall not be taken
into account with respect to any individual who has not performed any services
as an employee for an Employer or an Affiliate at any time during the 5-year
period ending on the applicable determination date.
13.7 Compliance with Code Section 416
          The calculation of the Top-Heavy ratio, and the extent to which
distributions, amounts attributable to rollovers or similar transfers to and
from this Plan or any other Applicable Plan shall be taken into account in
accordance with Code Section 416 and applicable regulations.
13.8 Beneficiaries
          The terms “Key Employee” and, for purposes of this Article
“participant” include their beneficiaries.
13.9 Provisions Applicable in “Top Heavy” Plan Years
          For any Plan Year in which the Plan is deemed to be “Top Heavy”, the
following provisions shall apply:

  (a)   Minimum Accrued Benefit. The accrued benefit derived from employer
contributions under the Plan of each Participant who is not a Key Employee,
expressed as an annual benefit in single life annuity form beginning at Normal
Retirement Date, shall be at least (a) two percent (2%) of the average of such
Participant’s Top-Heavy Compensation not in excess of the limits

- 68 -



--------------------------------------------------------------------------------



 



      under Code Section 401(a)(17), for the five (5) calendar years in which
such average is highest (excluding any such year after the Plan ceased to be
“Top Heavy” or during which the Participant had less than one thousand (1,000)
Hours of Service) multiplied by (b) the number of Plan Years beginning on or
after January 1, 1984 during which the Plan is “Top Heavy” and he has at least
1,000 Hours of Service, but not more than ten (10) years. The foregoing
provisions of this paragraph shall apply before the corresponding provision of
any Applicable Plan that is a defined contribution plan, and shall, to the
extent necessary or appropriate, be deemed satisfied in whole or in part by
benefits to the Participant provided under any other Applicable Plan, including
without limitation, the actuarial equivalent of accumulated account balances
derived from employer contributions under any defined contribution plan (other
than employer contributions described in Code Section 401(k)). A Participant’s
accrued benefit, determined as of the last day of any Plan Year in which the
Plan ceases to be “Top Heavy”, shall not be reduced because the Plan ceased to
be “Top Heavy”.

  (b)   Adjustment of Combined Limits. Except as otherwise provided by law, “one
hundred and twenty-five percent (125%)” in the Article entitled Limitation of
Benefits shall become “one hundred percent (100%)” unless the following
conditions are met:

  (a)   the percentage described in the Top-Heavy Test in this Article does not
exceed ninety percent (90%), and     (b)   the Company amends paragraph (a) of
this Section to substitute “three percent (3%)” for “two percent (2%)” therein.

Notwithstanding any other provision of this Plan, if the sum of the combined
limitation fractions described in the Article entitled Limitation of Benefits,
calculated by substituting “100%” for “125%” therein, for any Participant
exceeds 100% for the last Plan Year before the Plan becomes “Top Heavy”, such
fractions shall be adjusted, in accordance with applicable regulations, so that
their sum does not exceed 100% for such Plan Year.

  (c)   Vesting. Any Participant shall be vested in his accrued benefit derived
from employer contributions on a basis at least as favorable as is provided
under the following schedule:

          Completed     Years of Vesting Service   Nonforfeitable Interest
2
    20 %
3
    40 %
4
    60 %
5
    100 %

- 69 -



--------------------------------------------------------------------------------



 



In any Plan Year in which the Plan is not deemed to be “Top Heavy”, the minimum
vested percentage shall be no less than that which was determined as of the last
day of the last Plan Year in which the Plan was deemed to be “Top Heavy”.
13.10   Represented Employees
          The preceding Sections shall not apply to any employee included in a
unit of employees covered by a collective bargaining agreement, if retirement
benefits are the subject of good faith bargaining.

- 70 -



--------------------------------------------------------------------------------



 



ARTICLE XIV. LEASED EMPLOYEES
14.1 Applicable Plans Included Definitions
          For purposes of this Article XV, the term “Leased Employee” means any
person (a) who performs or performed services under the primary direction or
control of an Employer or an Affiliate (hereinafter referred to as the
“Recipient”) pursuant to an agreement between the Recipient and any other person
(hereinafter referred to as the “Leasing Organization”), (b) who has performed
such services for the Recipient (including persons related to the Recipient
within the meaning of Code Section 144(a)(3)) on a substantially full-time basis
for a period of at least one year and (c) whose services are of a type
historically performed by employees in the business field of the Recipient. For
this purpose, a person is considered to have performed services on a
substantially full-time basis for a period of at least one year if, during any
consecutive 12-month period, such person has performed: (i) at least 1500 hours
of service for the Recipient, or (ii) at least 501 hours of service for the
Recipient and a number of hours of service equal to at least seventy-five
percent (75%) of the average number of hours that are customarily performed by
an employee of that Recipient in the particular position.
14.2 Treatment of Leased Employees
          For purposes of this Plan, a Leased Employee shall be treated as an
employee of an Affiliate whose service for the Recipient (including service
during the one-year period referred to in Section 15.1 ) is to be taken into
account in determining his compliance with the service requirements of the Plan
relating to participation and vesting (but not for purposes of determining the
amount of his benefits, his entitlement to retirement subsidies or ancillary
benefits, or any purpose other than participation and vesting). The Leased
Employee shall not be eligible to become a Participant eligible to accrue
benefits under the Plan unless and except to the extent that he shall at some
time, either before or after his service as a Leased Employee, qualify as an
Eligible Employee without regard to the provisions of this Article XVIII (in
which event, status as a Leased Employee shall be determined without regard to
clause (b) of Section 14.1, to the extent required by applicable law).
14.3 Exception for Employees Covered by Plans of Leasing Organization
     Section 15.2 shall not apply to any Leased Employee if such employee is
covered by a money purchase pension plan of the Leasing Organization meeting the
requirements of Code Section 414(n)(5) and Leased Employees do not constitute
more than 20% of the aggregate “non-highly compensated work force” (as defined
in Code Section 414(n)(5)(C)(ii)) of all Employers and Affiliates.

 



--------------------------------------------------------------------------------



 



14.4 Construction.
          The purpose of this Article XVIII is to comply with the provisions of
Code Section 414(n). All provisions of this Article shall be construed
consistently therewith, and, without limiting the generality of the foregoing,
no individual shall be treated as a Leased Employee except as required under
such section.
               IN WITNESS WHEREOF, K&F Industries, Inc. has caused this amended
and restated Plan to be executed on the 31st day of December, 2001.

                  K&F INDUSTRIES, INC.    
 
           
 
  By:   /s/ Kenneth M. Schwartz    
 
           
 
      Kenneth M. Schwartz    
 
      Title: President and Chief Operating Officer    

- 72 -



--------------------------------------------------------------------------------



 



Supplement A
1999 Voluntary Early Retirement
Incentive Program
          A.1 Participation. The following provisions shall apply to all
Participants who are designated by the Company for participation in Aircraft
Braking Systems Corp.’s 1999 Voluntary Early Retirement Incentive Program who
terminate employment between October 29, 1999 and December 23, 1999 (“Supplement
A Participant”).
          A.2 Addition of Non-Contributory Benefit and Eligibility Service. The
Benefit and Eligibility Service of a Supplement A Participant shall be increased
by three (3) years.
          A.3 Increase in Age for Early Retirement Factors. For purposes of the
reduction set forth in Section 57(b)(4), a Supplement A Participant’s age shall
be increased by three (3) years.
          A.4 Improvement in Supplemental Pension. For purposes of the Special
Supplemental Non-Contributory Benefit set forth under Section 5.8, a Supplement
A Participant’s age shall be increased by three (3) years and his Eligibility
and Benefit Service shall be increased by three (3) years.

- 73 -